Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of February 23, 2016

among

TOTAL SYSTEM SERVICES, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

L/C Issuer,

BANK OF AMERICA, N.A.

as Syndication Agent

and

L/C Issuer,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION AND WELLS
FARGO BANK, NATIONAL ASSOCIATION

as

Co-Documentation Agents and

The Other Lenders Party Hereto

 

 

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION AND WELLS FARGO SECURITIES, LLC

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

 

Defined Terms

     1   

1.02.

 

Other Interpretive Provisions

     34   

1.03.

 

Accounting Terms and Calculations

     35   

1.04.

 

Rounding

     36   

1.05.

 

Times of Day

     36   

1.06.

 

Letter of Credit Amounts

     36   

ARTICLE II. the COMMITMENTS and Credit Extensions

     37   

2.01.

 

The Loans

     37   

2.02.

 

Borrowings, Conversions and Continuations of Loans

     38   

2.03.

 

[Reserved]

     40   

2.04.

 

Letters of Credit

     40   

2.05.

 

[Reserved]

     50   

2.06.

 

Prepayments

     51   

2.07.

 

Termination or Reduction of Commitments

     52   

2.08.

 

Repayment of Loans

     53   

2.09.

 

Amortization of Term Loans

     53   

2.10.

 

Interest

     53   

2.11.

 

Fees

     54   

2.12.

 

Computation of Interest and Fees

     55   

2.13.

 

Evidence of Debt

     55   

2.14.

 

Payments Generally; Administrative Agent’s Clawback

     55   

2.15.

 

Sharing of Payments by Lenders

     58   

2.16.

 

Extension of Maturity Date in respect of the Revolving Credit Facility

     59   

2.17.

 

Increase in Commitments

     61   

2.18.

 

Currency Equivalents

     62   

2.19.

 

Defaulting Lenders

     63   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     65   

3.01.

 

Taxes

     65   

3.02.

 

Illegality

     69   

3.03.

 

Inability to Determine Rates

     69   

3.04.

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     70   

3.05.

 

Compensation for Losses

     73   

3.06.

 

Mitigation Obligations; Replacement of Lenders

     73   

3.07.

 

Survival

     74   

ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

     74   

4.01.

 

Conditions of Initial Credit Extension

     74   

4.02.

 

Conditions to Tanzanite Closing Date

     76   

4.03.

 

Additional Conditions to Certain Credit Extensions

     79   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     79   

5.01.

 

Existence, Qualification and Power

     79   

5.02.

 

Authorization; No Contravention

     80   

5.03.

 

Governmental Authorization; Other Consents

     80   

 

i



--------------------------------------------------------------------------------

5.04.

 

Binding Effect

     80   

5.05.

 

Financial Statements; No Material Adverse Effect

     80   

5.06.

 

Litigation

     81   

5.07.

 

Compliance with Contracts; No Default

     81   

5.08.

 

Ownership of Property; Liens

     81   

5.09.

 

Insurance

     81   

5.10.

 

Environmental Compliance

     81   

5.11.

 

Taxes

     81   

5.12.

 

ERISA Compliance

     82   

5.13.

 

Subsidiaries; Equity Interests

     82   

5.14.

 

Margin Regulations; Investment Company Act

     82   

5.15.

 

Solvency

     83   

5.16.

 

Disclosure

     83   

5.17.

 

Compliance with Laws

     83   

5.18.

 

Use of Proceeds

     83   

5.19.

 

Intellectual Property; Licenses, Etc.

     83   

5.20.

 

Taxpayer Identification Number

     84   

5.21.

 

Sanctions; Anti-Money Laundering Matters

     84   

5.22.

 

Anti-Corruption

     84   

ARTICLE VI. AFFIRMATIVE COVENANTS

     85   

6.01.

 

Financial Statements

     85   

6.02.

 

Certificates; Other Information

     85   

6.03.

 

Notices

     87   

6.04.

 

Payment of Obligations

     88   

6.05.

 

Preservation of Existence, Etc.

     88   

6.06.

 

Maintenance of Properties

     88   

6.07.

 

Maintenance of Insurance

     88   

6.08.

 

Compliance with Laws

     89   

6.09.

 

Books and Records

     89   

6.10.

 

Inspection Rights

     89   

6.11.

 

Use of Proceeds

     89   

ARTICLE VII. NEGATIVE COVENANTS

     89   

7.01.

 

Liens

     89   

7.02.

 

Investments

     92   

7.03.

 

Fundamental Changes

     93   

7.04.

 

Dispositions

     93   

7.05.

 

Restricted Payments

     94   

7.06.

 

Change in Nature of Business

     94   

7.07.

 

Transactions with Affiliates

     94   

7.08.

 

Use of Proceeds

     94   

7.09.

 

Financial Covenants

     94   

7.10.

 

Swap Contracts

     95   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     95   

8.01.

 

Events of Default

     95   

8.02.

 

Remedies Upon Event of Default

     97   

8.03.

 

Application of Funds

     98   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

     99   

9.01.

 

Appointment and Authority

     99   

9.02.

 

Rights as a Lender

     99   

9.03.

 

Exculpatory Provisions

     99   

9.04.

 

Reliance by Administrative Agent

     100   

9.05.

 

Delegation of Duties

     100   

9.06.

 

Resignation of Administrative Agent

     101   

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     101   

9.08.

 

No Other Duties, Etc.

     102   

9.09.

 

Administrative Agent May File Proofs of Claim

     102   

ARTICLE X. MISCELLANEOUS

     102   

10.01.

 

Amendments, Etc.

     102   

10.02.

 

Notices; Effectiveness; Electronic Communication

     104   

10.03.

 

No Waiver; Cumulative Remedies

     106   

10.04.

 

Expenses; Indemnity; Damage Waiver

     106   

10.05.

 

Payments Set Aside

     108   

10.06.

 

Successors and Assigns

     109   

10.07.

 

Treatment of Certain Information; Confidentiality

     113   

10.08.

 

Right of Setoff

     114   

10.09.

 

Interest Rate Limitation

     115   

10.10.

 

Counterparts; Integration; Effectiveness

     115   

10.11.

 

Survival of Representations and Warranties

     115   

10.12.

 

Severability

     115   

10.13.

 

Replacement of Lenders

     116   

10.14.

 

Governing Law; Jurisdiction; Etc.

     117   

10.15.

 

Waiver of Jury Trial

     117   

10.16.

 

No Advisory or Fiduciary Responsibility

     118   

10.17.

 

USA PATRIOT Act Notice

     118   

10.18.

 

Judgment Currency

     119   

10.19.

 

Termination

     119   

10.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     119   

10.21.

 

ENTIRE AGREEMENT

     120   

 

SCHEDULES 1.01   Administrative Schedule 1.02   Specified Indebtedness 2.01  
Commitments and Applicable Percentages 2.04   Existing Letter of Credit 5.13  
Subsidiaries; Other Equity Investments 6.14   Post-Closing Obligations 10.02   
Administrative Agent’s Office; Certain Addresses for Notices

 

iii



--------------------------------------------------------------------------------

EXHIBITS       Form of

A

   Committed Loan Notice

B-1

   Term Note

B-2

   Dollar Note

B-3

   Multicurrency Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   U.S. Tax Compliance Certificates

F

   Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 23, 2016,
among TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
and L/C Issuer, BANK OF AMERICA, N.A., as Syndication Agent and L/C Issuer and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

The Borrower has requested that the Lenders provide a revolving credit facility
and certain term loan facilities, and the Lenders are willing to do so on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Administrative Schedule” means Schedule 1.01 to this Agreement, which contains
administrative information in respect of each Foreign Currency and each (i)
Multicurrency Loan denominated in a Foreign Currency and (ii) Multicurrency
Letter of Credit denominated in a Foreign Currency.

“Affected Lender” has the meaning specified in Section 3.04.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Money Laundering Laws” means the Bank Secrecy Act of 1970, as amended by
Title III of the Patriot Act, and the applicable anti-money laundering statutes
of jurisdictions where the Borrower and its Subsidiaries conduct business and
the applicable rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority, including the Financial Crimes Enforcement Network of
the U.S. Department of the Treasury (“FinCEN”).

“Applicable Dollar Percentage” means with respect to any Dollar Lender at any
time, such Dollar Lender’s Applicable Percentage in respect of the Total Dollar
Commitment at such time.

“Applicable Multicurrency Percentage” means with respect to any Multicurrency
Lender at any time, such Multicurrency Lender’s Applicable Percentage in respect
of the Total Multicurrency Commitment at such time.

“Applicable Percentage” means (a) in respect of the Refinancing Term Loan
Facility, with respect to any Term Loan Lender at any time, the percentage
(carried out to the ninth decimal place) of the Refinancing Term Loan Facility
represented by (i) on or prior to the Closing Date, such Term Loan Lender’s
Refinancing Term Loan Commitment at such time and (ii) thereafter, the principal
amount of such Term Loan Lender’s Refinancing Term Loan at such time, (b) in
respect of the Delayed Draw Term Loan Facility, with respect to any Term Loan
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Delayed Draw Term Loan Facility represented by (i) on or prior to the
Tanzanite Closing Date, such Term Loan Lender’s Delayed Draw Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such Term
Loan Lender’s Delayed Draw Term Loan at such time and (c) in respect of the
Revolving Credit Facility, (i) with respect to any Dollar Lender, the percentage
(carried out to the ninth decimal place) of the Total Dollar Commitment
represented by such Dollar Lender’s Dollar Commitment; provided, that if the
Dollar Commitments have terminated or expired, the Applicable Percentage of each
Dollar Lender shall be determined based upon the Dollar Commitments most
recently in effect, after giving effect to any assignments and to any Dollar
Lender’s status as a Defaulting Lender at the time of determination, (ii) with
respect to any Multicurrency Lender, the percentage (carried out to the ninth
decimal place) of the Total Multicurrency Commitment represented by such
Multicurrency Lender’s Multicurrency Commitment; provided, that if the
Multicurrency Commitments have terminated or expired, the Applicable Percentage
of each Multicurrency Lender shall be determined based upon the Multicurrency
Commitments most recently in effect, after giving effect to any assignments and
to any Multicurrency Lender’s status as a Defaulting Lender at the time of
determination; and (iii) with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time; provided that if the Revolving Credit Commitments have
terminated or expired, the Applicable Percentage of each Revolving Credit Lender
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Revolving Credit Lender’s
status as a

 

2



--------------------------------------------------------------------------------

Defaulting Lender at the time of determination. Notwithstanding the foregoing,
in the case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” with respect to a Revolving Credit Lender shall mean the percentage
of the applicable tranche of Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment or such applicable tranche. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time with respect to the applicable
Facility or fees, the following percentages per annum based upon the Debt Rating
as set forth below for each such Facility or fee:

Applicable Rate

 

          Facility Fee     Applicable Rate for LIBOR
Loans     Letter of
Credit Fees     Applicable Rate for Base
Rate Loans  

Pricing Level

   Debt Ratings
S&P/Moody’s    Revolving
Credit
Facility /
Delayed Draw
Term Loan
Commitments     Term
Loan
Facility     Revolving
Credit
Facility     Revolving
Credit
Facility     Term Loan
Facility     Revolving
Credit
Facility  

1

   A-/A3 or better      0.100 %      1.000 %      0.900 %      0.900 %     
0.000 %      0.000 % 

2

   BBB+/Baa1      0.125 %      1.125 %      1.000 %      1.000 %      0.125 %   
  0.000 % 

3

   BBB/Baa2      0.150 %      1.250 %      1.100 %      1.100 %      0.250 %   
  0.100 % 

4

   BBB-/Baa3      0.200 %      1.500 %      1.300 %      1.300 %      0.500 %   
  0.300 % 

5

   < BBB- /Baa3      0.250 %      1.750 %      1.500 %      1.500 %      0.750
%      0.500 % 

“Debt Rating” means, as of any date of determination, the corporate credit
rating for the Borrower as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”); provided that after the date that the Borrower has received
a corporate credit rating from both S&P and Moody’s, (a) if the respective Debt
Ratings issued by the foregoing rating agencies differ, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest), provided that if there is a difference of more than one Pricing
Level for the corresponding Debt Ratings, the Pricing Level one level lower than
the Pricing Level for the highest Debt Rating will apply; (b) if the Borrower
has only one Debt Rating, the Pricing Level that corresponds to such Debt Rating
shall apply; and (c) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply; provided that if there is no Debt Rating as a result of
both S&P and Moody’s (or their successors) ceasing to issue ratings generally,
the Debt Rating in effect immediately prior to the Borrower no longer having a
Debt Rating shall apply until the Borrower and the Administrative Agent
negotiate in good faith to amend this definition to reflect an alternative
method of determining the Applicable Rates.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

 

3



--------------------------------------------------------------------------------

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” mean J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National
Association and Wells Fargo Securities, LLC in their capacity as joint lead
arrangers and bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Availability Period” means, on any date of determination, (a) in respect of
each Dollar Lender, the period from and including the Closing Date to the
earliest of (i) the Maturity Date of the Dollar Tranche then applicable to the
Dollar Loans made by such Dollar Lender; (ii) the date of termination of the
Dollar Commitments pursuant to Section 2.07; or (iii) the date of termination of
the commitment of each Dollar Lender to make Dollar Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 and
(b) in respect of each Multicurrency Lender, the period from and including the
Closing Date to the earliest of (i) the Maturity Date of the Multicurrency
Tranche then applicable to the Multicurrency Loans made by such Multicurrency
Lender; (i) the date of termination of the Multicurrency Commitments pursuant to
Section 2.07; or (iii) the date of termination of the commitment of each
Multicurrency Lender to make Multicurrency Loans and of the obligation of each
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Dollar Commitment” means, as to any Dollar Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Dollar Commitment then
in effect over (b) such Lender’s Dollar Extensions of Credit then outstanding.

 

4



--------------------------------------------------------------------------------

“Available Multicurrency Commitment” means, as to any Multicurrency Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s
Multicurrency Commitment then in effect over (b) such Lender’s Multicurrency
Extensions of Credit then outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank as
its “prime rate” and (c) the Eurocurrency Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the immediately preceding
Business Day) in respect of a proposed Eurocurrency Rate Loan with a one-month
Interest Period plus 1% per annum. The “prime rate” is a rate set by JPMorgan
Chase Bank based upon various factors including JPMorgan Chase Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Bridge Facility Commitment Letter” means the Commitment Letter relating to the
bridge term loan facility described therein dated January 26, 2016 among the
Borrower and J.P. Morgan Securities LLC, JPMorgan Chase Bank, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Bank of America N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association, Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association, and the exhibits and
annexes attached thereto.

 

5



--------------------------------------------------------------------------------

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a balance sheet as at such time
in accordance with GAAP.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing, as the
context may require.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided, however, (a) when used in connection with a Eurocurrency Rate Loan the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market; (b) when used in connection with any Loan denominated in
Euros, the term “Business Day” shall also exclude any day which is not a Target
Day and shall exclude any day on which commercial banks in London are authorized
or required by law to remain closed; (c) when used in connection with any Loan
denominated in Sterling, shall also exclude any day on which commercial banks in
London are authorized or required by law to remain closed; and (d) when used in
connection with any Loan denominated in Canadian Dollars, shall also exclude any
day on which commercial banks in Toronto, Ontario are authorized or required by
law to remain closed.

“Calculation Date” means (a) the second Business Day preceding each Borrowing
Date with respect to, and each date of any continuation of, a Multicurrency Loan
which is a Eurocurrency Rate Loan; (b) each Borrowing Date with respect to any
other Loan made hereunder; (c) with respect to any Letter of Credit denominated
in a Foreign Currency, each of the following: (i) each date of issuance of such
a Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof or extending the maturity
thereof and (iii) each date of any payment by an L/C Issuer under any such
Letter of Credit; (d) the last Business Day of each calendar month; and (e) such
other dates as the Administrative Agent shall reasonably deem necessary in
connection with the administration of this Agreement.

“Canadian Dollar” means lawful money of Canada.

“Cash Collateral” has the meaning specified in Section 2.04(g).

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

6



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which is February 23,
2016.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S.
Bank National Association and Wells Fargo Bank, National Association, each in
their capacity as co-documentation agents under any of the Loan Documents, or
any successor co-documentation agent.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Revolving Credit Commitment or a Term Loan Commitment, as
the context may require.

“Committed Borrowing” means a Revolving Credit Borrowing or Term Loan Borrowing,
as the case may be, consisting of simultaneous Loans of the same Type, and in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders or the Term Loan Lenders, as the case may
be, pursuant to Section 2.01.

 

7



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form approved by the Administrative Agent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date of determination and without
duplication, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) all non-cash items (including
non-cash stock compensation and other non-cash compensation expense) decreasing
Consolidated Net Income for such period, (v) fees, expenses and costs incurred
in connection with any of the Transactions; (vi) restructuring costs, reserves
and integration costs incurred in connection with or as a result of
acquisitions, project start-up costs, costs related to the closure and/or
consolidation of facilities, and retention, recruiting, relocation, severance
and signing bonuses and expenses; (vii) any non-recurring expenses or charges
related to any issuance of Equity Interest, any Investment, any acquisition,
Disposition, casualty event, recapitalization or the incurrence or repayment of
Indebtedness permitted to be incurred hereunder (including a refinancing
thereof) and any amendment or modification to the terms of any such
transactions, in each case, whether or not consummated; provided that the
aggregate amount added back pursuant to clauses (vi) and (vii) shall not exceed
an amount equal to 10.0% of Consolidated EBITDA for such most recently completed
Measurement Period (calculated before giving effect to the add back subject to
such limitation); and (viii) letters of credit fees; and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period. For the avoidance of doubt, “Consolidated EBITDA” shall be
calculated on a pro forma basis (in a manner consistent with this definition and
the definitions referred to herein) in accordance with the terms in Section
1.03(a).

“Consolidated EBITDAR” means, as of any date of determination and without
duplication, an amount equal to Consolidated EBITDA for the most recently
completed Measurement Period plus, to the extent deducted in calculating such
Consolidated Net Income, Rental Expenses for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed Measurement Period to (b) Consolidated Interest Charges plus Rental
Expenses for the most recently completed Measurement Period. Notwithstanding
anything to the contrary in this Agreement or any other

 

8



--------------------------------------------------------------------------------

Loan Document, it is understood and agreed that Indebtedness shall not be
included in calculating the Consolidated Fixed Charge Coverage Ratio as used in
the financial covenants set forth in Section 7.09 for so long as such
Indebtedness constitutes Qualifying Escrowed Indebtedness.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, as applicable,
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) indebtedness of such
Person (excluding prepaid interest thereon) secured by a Lien on property
purchased or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness is limited in recourse (in each case other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, but only to the extent of any
drawn and unreimbursed amounts of such letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services, (e) all
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all other Indebtedness of a Person other
than the Borrower or any Subsidiary, which Indebtedness is (x) of the types
referred to in clauses (a) through (f) above and (y) secured by assets of the
Borrower or any Subsidiary (with the amount of the Indebtedness under this
clause (g) being the lesser of the principal amount of such other Indebtedness
and the value of such assets of the Borrower or any Subsidiary securing such
other Indebtedness). Notwithstanding anything to the contrary, for all purposes
herein, Consolidated Funded Indebtedness shall not include any of the following:
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) accruals for payroll and other liabilities accrued in the
ordinary course of business and (iii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller.

“Consolidated Interest Charges” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA. Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, it is understood and agreed that Indebtedness shall not be
included in calculating the Consolidated Leverage Ratio as used in the financial
covenants set forth in Section 7.09 for so long as such Indebtedness constitutes
Qualifying Escrowed Indebtedness.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, and (b) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash or cash equivalents actually distributed by such Person
during such Measurement Period to the Borrower or a Subsidiary as a dividend or
other distribution.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum,.

“Defaulting Lender” means, subject to Section 2.19(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or

 

10



--------------------------------------------------------------------------------

(ii) pay to the Administrative Agent, any L/C Issuer or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within one Business Day of the date when
due, (b) has notified the Borrower, the Administrative Agent or any L/C Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a Lender Parent that has, become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.19(e)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.

“Delayed Draw Term Loan Commitment” means, as to each Term Loan Lender, its
obligation to make Delayed Draw Term Loans to the Borrower pursuant to
Section 2.01(a)(ii), in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Term Loan Lender’s
name on Schedule 2.01 under the caption “Delayed Draw Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Closing
Date the aggregate amount of Delayed Draw Term Loan Commitments is $400,000,000.

“Delayed Draw Term Loan Facility” means, at any time, (a) on or prior to the
Tanzanite Closing Date, the aggregate amount of the Delayed Draw Term Loan
Commitments at such time, and (b) thereafter, the aggregate principal amount of
the Delayed Draw Term Loans of all Term Loan Lenders outstanding at such time.

“Delayed Draw Term Loan” means an advance made by a Term Loan Lender under the
Delayed Draw Term Loan Facility.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of such
event shall be subject to the prior repayment of the Obligations and the

 

11



--------------------------------------------------------------------------------

termination of all Commitments): (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the stated maturity date for the latest maturing Term Loans (or
if maturing later, Commitments) outstanding on the date of issuance of such
Equity Interest; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of the Borrower or its Subsidiaries, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Commitment” means, as to each Dollar Lender, the obligation of such
Dollar Lender to (i) make Dollar Loans pursuant to Section 2.01(b) and (ii)
purchase participations in Dollar L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Dollar Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. As of the Closing Date the
aggregate Dollar Commitment is $8,000,000.

“Dollar Equivalent” means, (a) at any time as to any amount denominated in a
Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Foreign Exchange Rate for
the purchase of Dollars with such Foreign Currency on the most recent
Calculation Date for such Foreign Currency and (b) with respect to any amount
expressed in Dollars, such amount.

“Dollar Extending Lender” has the meaning specified in Section 2.16(e).

“Dollar Extensions of Credit” means, as to any Dollar Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Dollar
Loans held by such Lender then outstanding and (b) such Lender’s Applicable
Dollar Percentage of the Dollar L/C Obligations then outstanding.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Revolving Credit Borrowing.

“Dollar L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Dollar Letters of Credit plus
the aggregate of all Unreimbursed Amounts with respect thereto, including all
Dollar L/C Borrowings.

“Dollar Lender” means (a) on the Closing Date, the Lenders designated as having
Dollar Commitments on Schedule 2.01 under the heading “Dollar Lenders” and (b)
thereafter, the Lenders from time to time holding Loans made pursuant to Dollar
Commitments or holding Dollar Commitments, after giving effect to any
assignments thereof permitted by this Agreement.

 

12



--------------------------------------------------------------------------------

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Revolving Credit Loan under the Dollar Tranche.

“Dollar Note” means a promissory note made by the Borrower in favor of a Dollar
Lender evidencing Dollar Loans made by such Dollar Lender, substantially in the
form of Exhibit B-2.

“Dollar Tranche” means the Dollar Commitments and the provisions herein related
to the extensions of credit made thereunder.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

13



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 of
ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (h) any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; or (i) with
respect to any Foreign Plan, the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the single currency of participating member states of the European
Monetary Union introduced in accordance with the provisions of Article 109(1)4
of the Treaty of Rome of March 25, 1957 (as amended by the Single European Act
1986 and the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on

 

14



--------------------------------------------------------------------------------

November 1, 1993) as amended from time to time) and as referred to in
legislative measures of the European Union for the introduction of, changeover
to or operating of the euro in one or more member states.

“Eurocurrency Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurocurrency Rate Loan, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars or the relevant Foreign
Currency for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case the “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the beginning
of such Interest Period (for Eurocurrency Rate Loans denominated in Sterling, on
the first day of such Interest Period); provided that, if the Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided further that if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the Eurocurrency Base Rate shall be the
Interpolated Rate, provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Rate Loan, a rate per annum determined for such day
in accordance with the following formula:

 

 

Eurocurrency Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Rate Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the FRB or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the FRB) maintained by a member bank of the Federal Reserve System.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any L/C Issuer or required to be
withheld or deducted from a payment to any such Person: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Person being
organized under the laws of, or having its principal office or, in the case of

 

15



--------------------------------------------------------------------------------

any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Person’s failure to comply with
Section 3.01(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means, collectively, (a) the Credit Agreement,
dated as of September 10, 2012, among the Borrower, JPMorgan Chase Bank, as
administrative agent and the lenders and other agents party thereto, as amended
and as in effect immediately prior to the Closing Date and (b) the Credit
Agreement, dated as of April 8, 2013, among the Borrower, JPMorgan Chase Bank,
as administrative agent and the lenders and other agents party thereto, as
amended and as in effect immediately prior to the Closing Date.

“Existing Letter of Credit” means the letter of credit identified on Schedule
2.04 hereto that is outstanding on the Closing Date, which shall be deemed, on
and after the Closing Date, to have been issued hereunder.

“Expiration Date” means the earliest of (i) 5:00 p.m. on July 24, 2016, (ii) the
closing of the Tanzanite Acquisition without the use of the Facilities and (iii)
the termination (in accordance with the terms thereof) or public abandonment of
the Tanzanite Purchase Agreement, after execution of the Tanzanite Purchase
Agreement and prior to closing of the Tanzanite Acquisition.

“Extending Lender” has the meaning specified in Section 2.16(f).

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any applicable
intergovernmental agreements with respect thereto (and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement).

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

 

16



--------------------------------------------------------------------------------

transactions on the immediately preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to JPMorgan Chase Bank on such day on such transactions as determined by
the Administrative Agent; provided further that, if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fee Letters” means the two Five-Year Senior Credit Facilities Fee Letters and
Five-Year Senior Credit Facilities Agent Fee Letter, each dated January 26,
2016, among the Borrower, the Arrangers party thereto and the other parties
thereto.

“FinCEN” has the meaning specified in the definition of “Anti-Money Laundering
Laws”.

“Foreign Currency” means Euros, Sterling, Canadian Dollars and, at the request
of the Borrower, any lawful currency (other than Dollars) that is (a) readily
available and freely transferable and convertible into Dollars and (b) is
available in the London interbank deposit market. In the case of any such
request with respect to the making of Multicurrency Loans, such request shall be
subject to the agreement of the Administrative Agent and each of the
Multicurrency Lenders.

“Foreign Exchange Rate” means, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency. In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Foreign Exchange Rate”
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such Foreign Currency are then being conducted, at or
about 11:00 a.m., local time, on such date for the purchase of Dollars with such
Foreign Currency for delivery two Business Days later; provided that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means each Plan that is not subject to US law and is maintained
or contributed to by the Borrower or any ERISA Affiliate.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

 

18



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Base Rate”.

“Increase Effective Date” has the meaning specified in Section 2.17(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial) but only to
the extent of any drawn and unreimbursed amounts of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract due and payable at
the time of determination;

(d) all obligations of such Person to pay the deferred purchase price of
property or services;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (in each case other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

(f) all Attributable Indebtedness in respect of capital leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, all other Indebtedness of the types specified in clauses (a)
through (h) above of a second Person other than such first Person, which
Indebtedness is (x) of the types referred to in clauses (a) through (f) above
and (y) secured by assets of such first Person (with the amount of the
Indebtedness being the lesser of the principal amount of such other Indebtedness
and the value of such assets of such Person securing such other Indebtedness);
but shall exclude (i) trade accounts and accrued expenses payable in the
ordinary course of business, (ii) accruals for payroll and other liabilities
accrued in the ordinary course of business and (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller. For purposes of clause
(c) above, the amount of

 

19



--------------------------------------------------------------------------------

any net obligation under any Swap Contract on any date of determination shall be
the Swap Termination Value thereof as determined in accordance with clause (a)
of the definition of “Swap Termination Value.”

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, (a) initially, the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and (b) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Rate Loan and, in the case of either clause (a)
or (b), ending one, two, three or six months thereafter, as selected by the
Borrower in its Committed Loan Notice or such other period that is twelve months
or less requested by the Borrower and consented to by all affected Lenders;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(ii) any Interest Period having a duration of more than one week that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period for which the Screen Rate is available for the applicable

 

20



--------------------------------------------------------------------------------

currency) that is shorter than the Impacted Interest Period; and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment, less any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts, in each case in the
form of cash or cash equivalents, received in respect of such Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Issuer Sublimit” means, with respect to any Lender becoming an L/C Issuer after
the Closing Date, such amount as may be separately agreed in writing between
such L/C Issuer and the Borrower from time to time (which such agreement shall
be promptly delivered to the Administrative Agent upon execution), provided that
the Issuer Sublimit with respect to any Person that ceases to be an L/C Issuer
for any reason pursuant to the terms hereof shall be $0 (subject to the
previously issued Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof). As of the Closing Date the Issuer
Sublimit of JPMorgan Chase Bank as L/C Issuer is $25,000,000 and the Issuer
Sublimit of Bank of America, N.A. as L/C Issuer is $25,000,000.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning specified in Section 10.18.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

21



--------------------------------------------------------------------------------

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of JPMorgan Chase Bank and Bank of America, N.A. in
their capacity as issuers of Letters of Credit hereunder and each other Lender
which at the Borrower’s request agrees to act as an L/C Issuer and which is
reasonably acceptable to the Administrative Agent, or any successor issuer of
Letters of Credit hereunder, and, with respect to any Existing Letter of Credit,
the issuer of such Existing Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Dollar Letters of Credit and
Multicurrency Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all Dollar L/C Borrowings and Multicurrency L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lender Party” has the meaning specified in Section 10.07.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder, which
shall be deemed to include any Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

22



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means, on any date of determination with
respect to any L/C Issuer, the day that is seven days prior to the applicable
Maturity Date then in effect with respect to such L/C Issuer (or, if such day is
not a Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Subfacility” means the letter of credit subfacility
established pursuant to Section 2.04.

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitment.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, and the
Fee Letters.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Borrower and its Subsidiaries, taken
as a whole; or (b) an impairment of material rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Borrower to perform its material obligations under any Loan Document.

“Material Disposition” has the meaning specified in Section 7.04.

“Material Investment” has the meaning specified in Section 7.02.

“Material Subsidiary” means a “significant subsidiary” as such term is defined
in Regulation S-X, 17 C.F.R. §210.

“Maturity Date” means, on any date of determination, (a) with respect to the
Dollar Loans of a Dollar Lender and the Multicurrency Loans of a Multicurrency
Lender, the later of (i) February 23, 2021, or (ii) if such Dollar Lender or
Multicurrency Lender, as the case may be, agreed to extend the Maturity Date
pursuant to Section 2.16, such extended Maturity Date as determined pursuant to
such Section; (b) with respect to the obligations of any L/C Issuer under the
Letter of Credit Subfacility, the later of (i) February 23, 2021, or (ii) if
such L/C Issuer (or the applicable Revolving Credit Lender on behalf of such L/C
Issuer) agreed to extend the Maturity Date pursuant to Section 2.16, such
extended Maturity Date as determined pursuant to

 

23



--------------------------------------------------------------------------------

such Section and (c) with respect to the Term Loan Facility, February 23, 2021;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Commitment” means, as to each Multicurrency Lender, the
obligation of such Multicurrency Lender to (i) make Multicurrency Loans pursuant
to Section 2.01(c) and (ii) purchase participations in Multicurrency L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Multicurrency Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. As of the Closing Date the aggregate Multicurrency
Commitment is $792,000,000.

“Multicurrency Extending Lender” has the meaning specified in Section 2.16(f).

“Multicurrency Extensions of Credit” means, as to any Multicurrency Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Multicurrency Loans held by such Lender then outstanding (including the
Dollar Equivalent of all Multicurrency Loans then outstanding in Foreign
Currencies) and (b) such Lender’s Applicable Multicurrency Percentage of the
Multicurrency L/C Obligations then outstanding (including the Dollar Equivalent
of Multicurrency L/C Obligations then outstanding in Foreign Currencies).

“Multicurrency L/C Borrowing” means an extension of credit resulting from a
drawing under any Multicurrency Letter of Credit which has not been reimbursed
on the date when made or refinanced as a Revolving Credit Borrowing.

“Multicurrency L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Multicurrency
Letters of Credit plus the aggregate of all Unreimbursed Amounts with respect
thereto, including all Multicurrency L/C Borrowings.

“Multicurrency Lender” means (a) on the Closing Date, the Lenders designated as
having Multicurrency Commitments on Schedule 2.01 under the heading
“Multicurrency Lenders” and (b) thereafter, the Lenders from time to time
holding Loans made pursuant to Multicurrency Commitments or holding
Multicurrency Commitments, after giving effect to any assignments thereof
permitted by this Agreement.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Revolving Credit Loan under the Multicurrency
Tranche.

 

24



--------------------------------------------------------------------------------

“Multicurrency Note” means a promissory note made by the Borrower in favor of a
Multicurrency Lender evidencing Multicurrency Loans made by such Multicurrency
Lender, substantially in the form of Exhibit B-3.

“Multicurrency Tranche” means the Multicurrency Commitments and the provisions
herein related to the extensions of credit made thereunder.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” has the meaning specified in Section 7.01(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Note” means a Term Note, a Dollar Note or a Multicurrency Note as the context
may require.

“Notice Date” has the meaning specified in Section 2.16(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Currency” has the meaning specified in Section 10.18.

 

25



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Administrative Agent, a
Lender or an L/C Issuer, as applicable, Taxes imposed as a result of a present
or former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Term Loans, Dollar Loans and
Multicurrency Loans, on any date, the aggregate outstanding Dollar Equivalent of
the principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Dollar Loans and Multicurrency Loans,
as the case may be, occurring on such date; and (ii) with respect to any Dollar
L/C Obligations and Multicurrency L/C Obligations, on any date, the Dollar
Equivalent of the amount of such Dollar L/C Obligations and/or Multicurrency L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Disposition” means the following Dispositions:

 

  (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

  (b) Dispositions of inventory in the ordinary course of business;

 

  (c) Disposition of cash or cash equivalents in the ordinary course of
business;

 

26



--------------------------------------------------------------------------------

  (d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

  (e) Dispositions of property by any Subsidiary to another Subsidiary;

 

  (f) Dispositions in the form of Investments to the extent permitted or not
prohibited under Section 7.02;

 

  (g) Dispositions in the form of leases, licenses or subleases of property in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries; and

 

  (h) Dispositions in the form of assignments and licenses of IP Rights of the
Borrower and its Subsidiaries in the ordinary course of business.

“Permitted Investments” has the meaning specified in Section 7.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means a transaction under this Agreement and consummated
on or after the date of this Agreement, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires at least a majority (in number of votes) of the
Equity Interests of a Person, if the aggregate amount of Indebtedness incurred
by the Borrower and its Subsidiaries to finance the purchase price and other
consideration for such transaction, plus the amount of Indebtedness assumed by
the Borrower and its Subsidiaries in connection with such transaction, is at
least $500,000,000 of Indebtedness.

“Qualifying Escrowed Indebtedness” means Indebtedness the proceeds of which are
escrowed or otherwise segregated (whether or not with a third party, but
otherwise on terms and in a manner reasonably satisfactory to the Administrative
Agent (it being acknowledged and agreed that any of the escrow and/or
segregation arrangements consistent with the ones employed by the Borrower in
connection with the issuance of $1.1 billion of senior notes in May 2013 to
finance the Borrower’s acquisition of NetSpend Holdings, Inc. are reasonably
satisfactory to the Administrative Agent)) and set aside pending application
towards the

 

27



--------------------------------------------------------------------------------

Tanzanite Acquisition to the extent such Indebtedness is required to be repaid
or redeemed in the event the Tanzanite Acquisition terminates prior to its
consummation (for the avoidance of doubt such Indebtedness shall only constitute
Qualifying Escrowed Indebtedness while the proceeds thereof are so escrowed or
segregated and otherwise meet the requirements of this definition).

“Refinancing Term Loan” means an advance made by a Term Loan Lender under the
Refinancing Term Loan Facility.

“Refinancing Term Loan Commitment” means, as to each Term Loan Lender, its
obligation to make Refinancing Term Loans to the Borrower pursuant to
Section 2.01(a)(i), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Term Loan Lender’s name on
Schedule 2.01 under the caption “Refinancing Term Loan Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Loan
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. As of the Closing Date the
aggregate amount of Refinancing Term Loan Commitments is $300,000,000.

“Refinancing Term Loan Facility” means, at any time, (a) on or prior to the
Closing Date, the aggregate amount of the Refinancing Term Loan Commitments at
such time, and (b) thereafter, the aggregate principal amount of the Refinancing
Term Loans of all Term Loan Lenders outstanding at such time.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rental Expenses” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all rentals payable under leases of real,
personal, or mixed property.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Representatives” has the meaning specified in Section 10.07.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Dollar Lenders” means, as of any date of determination, Dollar Lenders
holding more than 50% of the sum of the (a) Total Dollar Outstandings (with the
aggregate amount of each Dollar Lender’s risk participation and funded
participation in Dollar L/C Obligations being deemed “held” by such Dollar
Lender for purposes of this definition) and (b) aggregate unused Dollar
Commitments; provided that the unused Dollar Commitment of, and the portion of
the Total Dollar Outstandings held or deemed held by, any Dollar Lender that is
a Defaulting Lender shall be excluded for purposes of making a determination of
Required Dollar Lenders.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Commitments; provided that the
unused Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Multicurrency Lenders” means, as of any date of determination,
Multicurrency Lenders holding more than 50% of the sum of the (a) Total
Multicurrency Outstandings (with the aggregate amount of each Multicurrency
Lender’s risk participation and funded participation in Multicurrency L/C
Obligations being deemed “held” by such Multicurrency Lender for purposes of
this definition) and (b) aggregate unused Multicurrency Commitments; provided
that the unused Multicurrency Commitment of, and the portion of the Total
Multicurrency Outstandings held or deemed held by, any Multicurrency Lender that
is a Defaulting Lender shall be excluded for purposes of making a determination
of Required Multicurrency Lenders.

“Reset Date” has the meaning specified in Section 2.18(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, secretary, assistant
secretary, senior executive vice president, executive vice president, group
executive, vice president, senior vice president or chief accounting officer of
the Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Sections 2.01(b) and (c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Dollar Loans and/or Multicurrency Loans, as the case may
be, to the Borrower pursuant to Sections 2.01(b) and (c) and (b) purchase
participations in Dollar L/C

 

29



--------------------------------------------------------------------------------

Obligations and/or Multicurrency L/C Obligations, as the case may be, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Closing Date the aggregate amount of Revolving Credit
Commitments is $800,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made pursuant to Sections 2.01(b) or (c).

“Revolving Extensions of Credit” means, as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans held by such Revolving Credit Lender then outstanding and
(b) such Lender’s Applicable Revolving Credit Percentage of the L/C Obligations
then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctions” has the meaning specified in Section 5.21.

“Screen Rate” has the meaning specified in the definition of “Eurocurrency Base
Rate”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Sellers” has the meaning specified in the definition of “Tanzanite
Acquisition”.

“Solvent” and “Solvency” mean, with respect to any Person, on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured, (d) such Person is not engaged
in business, and is not about to engage in business, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent or otherwise, as they become
absolute and matured. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. It is assumed that the indebtedness and
other obligations incurred on the applicable date thereof under this Agreement
will come due on their respective stated maturities.

 

30



--------------------------------------------------------------------------------

“Specified Indebtedness” means the following indebtedness of the Borrower and
its Subsidiaries: (i) capital leases and purchase money financing obligations in
the ordinary course of business and (ii) the indebtedness as set forth on
Schedule 1.02.

“Specified Purchase Agreement Representations” means such of the representations
made by Tanzanite (or its Affiliates) in the Tanzanite Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that the
accuracy of any such representation is a condition to the Borrower (or the
Borrower’s Affiliates’) obligations to close under the Tanzanite Purchase
Agreement or the Borrower (or the Borrower’s Affiliates’) has the right to
terminate its (or its Affiliates’) obligations under the Tanzanite Purchase
Agreement as a result of a breach of such representations in the Tanzanite
Purchase Agreement.

“Specified Representations” means the representations and warranties contained
in the following Sections of this Agreement: Sections 5.01(a) and (b)(ii),
5.02(a) and (c) (in the case of clause (c), with respect to conflicts that would
result in a Material Adverse Effect and in the case of clause (a) and clause
(c), solely as it relates to conflicts arising as a result of entering into and
the incurrence of the loans made under the Facilities (and if any and only if
applicable, the provision of any guarantees in respect thereof)), 5.04, 5.14,
5.15, 5.18, 5.21, 5.22 (in the case of Sections 5.21 and 5.22, solely with
respect to OFAC, FCPA and Anti-Money Laundering Laws as set forth therein and as
such representations relate to compliance therewith in all material respects by
the Borrower and its Subsidiaries (other than Tanzanite and its Subsidiaries)).

“Sterling” means lawful money of the United Kingdom.

“Subject Anniversary Date” has the meaning specified in Section 2.16(a).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange

 

31



--------------------------------------------------------------------------------

Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Bank of America, N.A., in its capacity as a
syndication agent under any of the Loan Documents, or any successor syndication
agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Target Day” means any day on which (i) Target2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“Tanzanite” means TransFirst Holdings Corp., a Delaware corporation.

“Tanzanite Acquisition” means the acquisition of Tanzanite through a stock
purchase, from Vista Equity Partners Fund V, L.P, Vista Equity Partners Fund
V-A, L.P., Vista Equity Partners Fund V-B, L.P., Vista Equity Partners Fund V
Executive, L.P., VEPF V FAF, L.P. and Vista Equity Associates, LLC
(collectively, the “Sellers”) pursuant to a Stock Purchase Agreement (together
with all exhibits, schedules and disclosure letters thereto, the “Tanzanite
Purchase Agreement”) dated as of January 26, 2016 among Tanzanite, the Sellers,
and the Borrower.

“Tanzanite Closing Date” means the first date all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01.

“Tanzanite Material Adverse Effect” has the meaning assigned to the term
“Company Material Adverse Effect” in the Tanzanite Purchase Agreement.

“Tanzanite Purchase Agreement” has the meaning specified in the definition of
“Tanzanite Acquisition”.

 

32



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an advance made by a Term Loan Lender under the Refinancing
Term Loan Facility or the Delayed Draw Term Loan Facility, as applicable.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(a).

“Term Loan Commitment” means, as to each Term Loan Lender, its Refinancing Term
Loan Commitment or Delayed Draw Term Loan Commitment, as applicable.

“Term Loan Facility” means the Refinancing Term Loan Facility and the Delayed
Draw Term Loan Facility.

“Term Loan Lender” means at any time, a Lender that holds a Term Loan Commitment
and/or Term Loans at such time.

“Term Note” means a promissory note made by the Borrower in favor of a Term Loan
Lender evidencing Term Loans made by such Term Loan Lender, substantially in the
form of Exhibit B-1.

“Threshold Amount” means $50,000,000.

“Total Dollar Commitment” means, at any time, the aggregate amount of the Dollar
Commitments as in effect at such time.

“Total Dollar Outstandings” means the aggregate Outstanding Amount of all Dollar
Loans and Dollar L/C Obligations.

“Total Multicurrency Commitment” means, at any time, the aggregate amount of the
Multicurrency Commitments as in effect at such time.

“Total Multicurrency Outstandings” means the aggregate Outstanding Amount of all
Multicurrency Loans and Multicurrency L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Transactions” means, collectively, the Tanzanite Acquisition, the entering into
and funding of the Facilities and other Indebtedness the proceeds of which are
used to fund a portion of the Tanzanite Acquisition, repay certain obligations
of Tanzanite and its Subsidiaries and pay fees and expenses related thereto, and
all related transactions.

 

33



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

34



--------------------------------------------------------------------------------

1.03. Accounting Terms and Calculations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
except as otherwise specifically prescribed herein (it being agreed that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein. For the avoidance of doubt, notwithstanding anything to the contrary
herein or in the other Loan Documents, for purposes of calculating any financial
ratio contained herein or in the other Loan Documents or any financial covenants
set forth in Section 7.09, if at any time during the applicable Measurement
Period, the Borrower or any Subsidiary shall have consummated the Tanzanite
Acquisition or other purchase, acquisition (including through a merger or
consolidation) or Investment, or Disposition, in each case, all of (or, in the
case of an acquisition, to the extent the applicable Person becomes a
Subsidiary, a majority of, or in the case of a Disposition, to the extent the
applicable Person was a Subsidiary, a majority of) the equity interests of
another Person or all or substantially all of the property, assets or business
of another Person (or in the case of a Disposition, the Borrower or its
Subsidiaries) or of the assets constituting a business unit, line of business or
division of another Person (or in the case of a Disposition, the Borrower or its
Subsidiaries), then such financial ratio and related calculation shall be
determined after giving pro forma effect to the Tanzanite Acquisition or other
purchase or acquisition or Investment or Disposition (including any Consolidated
EBITDA, Consolidated EBITDAR, Indebtedness, Consolidated Funded Indebtedness,
Consolidated Interest Charges or Rental Expenses acquired, incurred, assumed or
Disposed of in connection therewith and after giving effect to the repayment or
payments of the Indebtedness and any incurrence or assumption of Indebtedness in
connection therewith) as if such transaction had occurred on the first day of
such Measurement Period.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended,

 

35



--------------------------------------------------------------------------------

regardless of whether any such request by the Borrower or the Required Lenders
is made before or after such change to GAAP, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything to the contrary contained herein
or in any other Loan Documents, (a) any lease that is treated as an operating
lease for purposes of GAAP as of the date hereof shall not be treated as
Indebtedness, Attributable Indebtedness, or Synthetic Lease Obligation, or as a
capital lease and shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the date hereof, that would be treated as
an operating lease for purposes of GAAP as of the date hereof shall be treated
as an operating lease), in each case for purposes of this Agreement and the
other Loan Documents, notwithstanding any actual or proposed change in GAAP
after the date hereof.

1.04. Exchange Rates. For purposes of determining compliance with Article VII
(other than Section 7.09) with respect to any amount of any Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness or Investment is
incurred so long as such Indebtedness or Investment, at the time incurred, made
or acquired, was permitted hereunder).

1.05. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06. Times of Day and Timing of Payment or Performance. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and in the
case of any payment accruing interest or fees, such interest or fees shall be
payable for the period of such extension.

1.07. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

36



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) Term Loan Borrowing. Subject to the terms and conditions set forth herein,
each Term Loan Lender severally agrees to (i) make a single loan to the Borrower
in Dollars on the Closing Date in an amount not to exceed such Term Loan
Lender’s Refinancing Term Loan Commitment and (ii) make a single loan to the
Borrower in Dollars on the Tanzanite Closing Date in an amount not to exceed
such Term Loan Lender’s Delayed Draw Term Loan Commitment. The Term Loan
Borrowing (x) on the Closing Date, shall consist of Refinancing Term Loans made
simultaneously by the Term Loan Lenders in accordance with their respective
Applicable Percentage of the Refinancing Term Loan Facility and (y) on the
Tanzanite Closing Date, shall consist of Delayed Draw Term Loans made
simultaneously by the Term Loan Lenders in accordance with their respective
Applicable Percentage of the Delayed Draw Term Loan Facility. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

(b) Dollar Loan Borrowing. Subject to the terms and conditions set forth herein,
each Dollar Lender severally agrees to make Revolving Credit Loans to the
Borrower in Dollars from time to time, on any Business Day during the applicable
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Dollar Lender’s Dollar Commitment; provided,
however, that immediately after giving effect to any such Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (ii) the Total Dollar Outstandings shall not exceed
the Total Dollar Commitment and (iii) the Available Dollar Commitment of any
Dollar Lender shall not be less than zero. Within the limits of each Dollar
Lender’s Dollar Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.06, and reborrow under this Section 2.01(b). Dollar Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(c) Multicurrency Loan Borrowing. Subject to the terms and conditions set forth
herein, each Multicurrency Lender severally agrees to make Revolving Credit
Loans to the Borrower in Dollars or any Foreign Currency from time to time, on
any Business Day during the applicable Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Multicurrency
Lender’s Multicurrency Commitment; provided, however, that immediately after
giving effect to any such Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (ii) the
Total Multicurrency Outstandings shall not exceed the Total Multicurrency
Commitment and (iii) the Available Multicurrency Commitment of any Multicurrency
Lender shall not be less than zero. Within the limits of each Multicurrency
Lender’s Multicurrency Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(c), prepay under
Section 2.06, and reborrow under this Section 2.01(c). Multicurrency Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein;
provided, however, that each Multicurrency Loan denominated in any Foreign
Currency shall be a Eurocurrency Rate Loan.

 

37



--------------------------------------------------------------------------------

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Loan Borrowing, each Revolving Credit Borrowing, each conversion
of Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
(promptly followed by written notice); provided that notice of any Eurocurrency
Rate Loan denominated in any Foreign Currency must be made in writing. Each such
notice must be received by the Administrative Agent not later than (i) in the
case of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or of any conversion of Eurocurrency Rate Loans to Base Rate Loans
denominated in Dollars, 11:00 a.m. three Business Days prior to the requested
date of such Borrowing, conversion or continuation, (ii) in the case of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in a Foreign Currency, at such times prior to the requested date of
such Borrowing, conversion or continuation as set forth on the Administrative
Schedule, and (iii) in the case of any Borrowing of Base Rate Loans, 1:00 p.m.
on the requested date of such Borrowing; provided, however, that if the Borrower
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m., London time, four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m. three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone (promptly followed by written
notice)) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 (or in the case of any Foreign Currency, as set forth on the
Administrative Schedule) or a whole multiple of $500,000 in excess thereof (or
in the case of any Foreign Currency, as set forth on the Administrative
Schedule). Except as provided in Sections 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Loan Borrowing (and if so whether such Borrowing will be of
Refinancing Term Loans or Delayed Draw Term Loans), a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, (v) in the case of
Revolving Credit Loans, whether such Loan shall constitute a Borrowing under the
Dollar Tranche or the Multicurrency Tranche, and in the case of Term Loans
whether the applicable Term Loans are Refinancing Term Loans or Delayed Draw
Term Loans, (vi) in the case of Borrowings under the Multicurrency Tranche, the
currency of Loans to be borrowed and (vii) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the

 

38



--------------------------------------------------------------------------------

Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, (i) Base Rate Loans in the case of any Borrowing denominated in
Dollars and (ii) a Eurocurrency Rate Loan with an Interest Period of one month,
in the case of a Borrowing denominated in a Foreign Currency. Any such automatic
conversion shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. If
the Borrower requests a Borrowing of Revolving Credit Loans denominated in
Dollars in any such Committed Loan Notice, but fails to specify whether such
Borrowing shall constitute a Dollar Loan or a Multicurrency Loan, it will be
deemed to have specified a Borrowing under the Dollar Tranche.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans, Dollar Loans or Multicurrency
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or Eurocurrency Rate Loans
described in the preceding subsection. In the case of a Term Loan Borrowing or a
Revolving Credit Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. (or in the case of
Multicurrency Loans denominated in a Foreign Currency, as set forth on the
Administrative Schedule) on the Business Day specified in the applicable
Committed Loan Notice (or in the case of a Committed Loan Notice for a Borrowing
of Base Rate Loans on same day notice, prior to 3:00 p.m. on the Business Day
specified in such Committed Loan Notice). Upon satisfaction of any conditions
expressly applicable to such Borrowing set forth in Article IV of this
Agreement, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of JPMorgan Chase Bank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to a Revolving Credit Borrowing is given
by the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings as provided in Section 2.04(c), and second, shall be
made available to the Borrower as provided above.

(c) The Borrower may elect to convert a Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Rate Loan, may elect the Interest Period therefor, all as
provided in this Section; provided that (i) a Borrowing denominated in one
currency may not be continued as, or converted to, a Borrowing in a different
currency, (ii) no Eurocurrency Rate Borrowing denominated in a Foreign Currency
may be continued if, after giving effect thereto, (x) the Total Multicurrency
Outstandings would exceed the Total Multicurrency Commitment or (y) the Total
Revolving Credit Outstandings would exceed the aggregate amount of the Revolving
Credit Commitments, and (iii) a Eurocurrency Rate Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. The
Borrower may elect different options

 

39



--------------------------------------------------------------------------------

with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the relevant Lenders holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (A) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Rate Borrowing, (B) unless repaid, each Eurocurrency Rate
Borrowing denominated in Dollars shall be converted to a Base Rate Borrowing at
the end of the Interest Period therefor and (C) no outstanding Eurocurrency Rate
Borrowing denominated in a Foreign Currency may have an Interest Period of more
than one month’s duration; provided that, notwithstanding the foregoing, nothing
herein shall prevent the exercise of the rights and remedies provided for in
Section 8.02 upon the occurrence of an Event of Default.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in JPMorgan Chase Bank’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Loan Borrowings, all conversions of Term
Loans from one Type to the other, all continuations of Term Loans as the same
Type, all Revolving Credit Borrowings, all conversions of Revolving Credit Loans
from one Type to the other, and all continuations of Revolving Credit Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to the Facilities. There shall be no more than ten Borrowings of
Multicurrency Loans denominated in a Foreign Currency outstanding at any time.

2.03. [Reserved].

2.04. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the applicable Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it utilizing Commitments under the Dollar Tranche and/or the
Multicurrency Tranche, as applicable; and (B)(1) the Dollar Lenders severally
agree to participate in Dollar Letters of Credit issued for the account of the
Borrower and any drawings thereunder and (2) the Multicurrency Lenders severally
agree to participate in Multicurrency Letters of Credit issued for the account
of the Borrower and any drawings

 

40



--------------------------------------------------------------------------------

thereunder; provided that immediately after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v)(1) in the case of a Dollar
Letter of Credit, the Total Dollar Outstandings shall not exceed the Total
Dollar Commitment, (2) in the case of a Multicurrency Letter of Credit, the
Total Multicurrency Outstandings shall not exceed the Total Multicurrency
Commitment and (3) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (w) in the case of a Dollar Letter of Credit, the
Available Dollar Commitment of any Dollar Lender shall not be less than zero,
(x) in the case of a Multicurrency Letter of Credit, the Available Multicurrency
Commitment of any Multicurrency Lender shall not be less than zero, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of the L/C Obligations in respect of
Letters of Credit issued by the L/C Issuer to issue such Letter of Credit shall
not exceed such L/C Issuer’s Issuer Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance (or in the case of Auto-Extension
Letters of Credit contemplated in Section 2.04(b)(iii), more than twelve months
after the effective date of the most-recent extension of such Letter of Credit)
unless such expiry date has been approved by (x) the Required Dollar Lenders in
the case of a Dollar Letter of Credit or (y) the Required Multicurrency Lenders
in the case of a Multicurrency Letter of Credit; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (a) all the Dollar Lenders have
approved such expiry date in the case of a Dollar Letter of Credit or all the
Multicurrency Lenders have approved such expiry date in the case of a
Multicurrency Letter of Credit or (b) such Letter of Credit shall have been Cash
Collateralized or otherwise backstopped, in each case in a manner acceptable to
the applicable L/C Issuer.

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally

 

41



--------------------------------------------------------------------------------

or such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, including with respect to any foreign currencies, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Dollar Equivalent of the initial stated amount of such Letter of Credit is
less than $100,000, in the case of a standby Letter of Credit;

(D) in the case of a Dollar Letter of Credit, a default of any Dollar Lender’s
obligations to fund under Section 2.04(c) exists or any Dollar Lender is at such
time a Defaulting Lender hereunder, unless the L/C Issuer of such Letter of
Credit has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender; or

(E) in the case of a Multicurrency Letter of Credit, a default of any
Multicurrency Lender’s obligations to fund under Section 2.04(c) exists or any
Multicurrency Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer of such Letter of Credit has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.

(iv) An L/C Issuer shall not amend any Letter of Credit issued by it if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit
issued by it if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi) An L/C Issuer shall act on behalf of the Dollar Lenders with respect to any
Dollar Letters of Credit and the Multicurrency Lenders with respect to any
Multicurrency Letters of Credit, in each case issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to an L/C Issuer.

 

42



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent which may be provided as contemplated by Section
2.04(b)(ii)) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. local time at least two Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) whether such Letter of Credit is to be a Dollar
Letter of Credit or a Multicurrency Letter of Credit; (I) with respect to
Multicurrency Letters of Credit, the currency thereof (which shall be in Dollars
or a Foreign Currency); and (J) such other matters as such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless an L/C Issuer has received
written notice from the Administrative Agent, the Borrower or any Dollar Lender
in the case of a Dollar Letter of Credit or any Multicurrency Lender in the case
of a Multicurrency Letter of Credit, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Dollar Letter of Credit or Multicurrency
Letter of Credit, as the case may be, for the account of the Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Dollar Letter of Credit or Multicurrency Letter of Credit,
as the case may be, each Dollar Lender or Multicurrency Lender, as the case may
be, shall be deemed to, and hereby irrevocably

 

43



--------------------------------------------------------------------------------

and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Dollar Percentage or Applicable Multicurrency Percentage, as
the case may be, times the amount of such Dollar Letter of Credit or
Multicurrency Letter of Credit, as the case may be.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone (promptly followed by written notice) or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent, the Borrower, any Dollar Lender in the case of a Dollar
Letter of Credit or any Multicurrency Lender in the case of a Multicurrency
Letter of Credit that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in the
currency of such drawing. If the Borrower fails to so reimburse such L/C Issuer
by such time, the Administrative Agent shall promptly notify each Dollar Lender
or Multicurrency Lender, as the case may be, of the Honor Date, the amount and
the currency of the unreimbursed drawing (the

 

44



--------------------------------------------------------------------------------

“Unreimbursed Amount”), and the amount of such Dollar Lender’s Applicable Dollar
Percentage or Multicurrency Lender’s Applicable Multicurrency Percentage
thereof, as the case may be. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of (i) Base Rate Loans, in the case of
any Letter of Credit denominated in Dollars, to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Dollar Commitments
and the conditions set forth in Section 4.03 (other than the delivery of a
Committed Loan Notice) or (ii) Eurocurrency Rate Loans with an Interest Period
of one month, in the case of any Letter of Credit denominated in any Foreign
Currency, to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Eurocurrency Rate Loans, but subject to
the amount of the unutilized portion of the Multicurrency Commitments and the
conditions set forth in Section 4.03 (other than the delivery of a Committed
Loan Notice). The failure of the Borrower to reimburse an L/C Issuer for the
amount of a drawing under a Letter of Credit issued by such L/C Issuer shall not
result in a Default or Event of Default if the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.03 (other
than the delivery of a Committed Loan Notice) would permit the Borrower to
borrow Base Rate Loans or Eurocurrency Rate Loans, as the case may be, in the
amount of the applicable Unreimbursed Amount.

(ii) Each Dollar Lender or Multicurrency Lender, as the case may be, shall upon
any notice pursuant to Section 2.04(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in the applicable currency in which such Letter of
Credit was drawn in an amount equal to its Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a (i) Base Rate Loan, in the case of any Letter of
Credit denominated in Dollars or (ii) Eurocurrency Rate Loan with an Interest
Period of one month, in the case of any Letter of Credit denominated in any
Foreign Currency, to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as the
case may be, because the conditions set forth in Section 4.03 (it being
understood delivery by the Borrower of a Committed Loan Notice shall not be such
a condition for purposes of this clause (iii)) cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer a Dollar L/C Borrowing or a Multicurrency L/C Borrowing, as the case
may be, in the currency and the amount of the Unreimbursed Amount that is not so
refinanced, which such L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Revolving Credit Lender’s payment to the Administrative Agent for
the account of such L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed

 

45



--------------------------------------------------------------------------------

payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance under the Dollar Commitments or Multicurrency
Commitments, as the case may be, from such Lender in satisfaction of its
participation obligation under this Section 2.04.

(iv) Until each Dollar Lender or Multicurrency Lender, as the case may be, funds
its Dollar Loan or Multicurrency Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse an L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of such amount shall be
solely for the account of such L/C Issuer.

(v) Each Dollar Lender’s obligation to make Dollar Loans or L/C Advances and
each Multicurrency Lender’s obligation to make Multicurrency Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit
issued by such L/C Issuer, as contemplated by this Section 2.04(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Dollar Lender’s and each
Multicurrency Lender’s obligation to make Revolving Credit Loans (but not L/C
Advances) pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.03 (other than delivery by the Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit issued by such L/C
Issuer, together with interest as provided herein.

(vi) If any Dollar Lender or Multicurrency Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Dollar Loan or
Multicurrency Loan, as the case may be, included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant Multicurrency L/C Borrowing
or Dollar L/C Borrowing, as the case may be. A certificate of an L/C Issuer
submitted to any Dollar Lender or Multicurrency Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

46



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit issued by such L/C Issuer and has received from any Dollar Lender or
Multicurrency Lender, as the case may be, such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Dollar Percentage or Applicable Multicurrency Percentage,
as the case may be, thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Dollar Lender
or Multicurrency Lender, as the case may be, shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

47



--------------------------------------------------------------------------------

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim by the
Borrower of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against an
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Required Dollars Lenders or the Required
Multicurrency Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined in a final
non-appealable judgment by a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case as determined in a final non-appealable judgment by a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in

 

48



--------------------------------------------------------------------------------

order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and an L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit issued by such L/C Issuer and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
promptly upon demand by the Administrative Agent Cash Collateralize the then
Outstanding Amount of all L/C Obligations in the applicable currency of such L/C
Obligations. Sections 2.06 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.04,
Section 2.06 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the applicable Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (collectively “Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the applicable Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at JPMorgan Chase Bank. Upon the request of the Borrower, to
the extent that the amount of Cash Collateral exceeds the aggregate Outstanding
Amount of all L/C Obligations required to be Cash Collateralized, the excess
shall be promptly refunded to the Borrower. In addition, upon request of the
Borrower, following the cessation, cure or waiver of any event of condition
giving rise to an obligation to Cash Collateralize under this Agreement, the
Cash Collateral shall promptly be refunded to the Borrower.

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Dollar Lender in accordance with its Applicable Dollar
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Dollar
Letter of Credit equal to the Applicable Rate times the maximum amount available
to be drawn under such Dollar Letter of Credit. The Borrower shall pay to the
Administrative Agent, in the currency of the applicable Multicurrency Letter of
Credit, for the account of each Multicurrency Lender in accordance with its
Applicable Multicurrency Percentage a Letter of Credit Fee for each
Multicurrency Letter of Credit equal to the Applicable Rate times the maximum
amount available to be drawn under such Multicurrency Letter of Credit. For
purposes of computing the maximum amount available to be drawn under any Letter
of Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and

 

49



--------------------------------------------------------------------------------

thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to an L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the currency of such
Letter of Credit, at the rate per annum as agreed in writing, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to an L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control. If any Letter of Credit Application includes representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are applicable to the
analogous provisions of this Agreement or other Loan Documents, or are otherwise
more restrictive, the relevant qualifiers, exceptions and thresholds contained
herein shall be incorporated therein or, to the extent more restrictive, shall
be deemed for the purposes of such Letter of Credit Application to be the same
as the analogous provisions herein.

(l) Letter of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(m) Existing Letters of Credit. The parties hereto agree that the Existing
Letter of Credit shall be deemed a Letter of Credit for all purposes under this
Agreement, without any further action by the Borrower.

2.05. [Reserved].

 

50



--------------------------------------------------------------------------------

2.06. Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any tranche of Term Loans and/or Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
(A) in the case of prepayment of Eurocurrency Rate Loans, 11:00 a.m. (or, in the
case of a Eurocurrency Rate Loan denominated in a Foreign Currency, as set forth
on the Administrative Schedule) three Business Days prior to any date of
prepayment and (B) 11:00 a.m. on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans in any Foreign Currency
shall be in a principal amount as set forth for the relevant currency in the
Administrative Schedule; and (iv) any prepayment of Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans, if Revolving Credit Loans are to
be prepaid, whether such prepayments relate to Dollar Loans or Multicurrency
Loans and, if Multicurrency Loans are to be prepaid, the currency of the
Multicurrency Loans to be repaid, and if Term Loans are to be prepaid, whether
such prepayment relates to the Refinancing Term Loans or the Delayed Draw Term
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that a notice of
prepayment may state that such prepayment is conditioned upon the effectiveness
of other credit facilities or other events, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. The Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be prepaid under
this clause (a) (absent an express direction from the Borrower, in respect of
Term Loans, such prepayment shall be applied in the direct order of maturity);
and each such prepayment of the outstanding Loans shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(b) [Reserved].

(c) If for any reason (other than any excess resulting from the determination of
Foreign Exchange Rates on a Calculation Date in accordance with Section 2.18, in
which case the provisions of Section 2.18 shall apply) at any point in time (i)
the Total Dollar Outstandings exceed the Total Dollar Commitment then in effect,
(ii) the Total Multicurrency Outstandings exceed the Total Multicurrency
Commitment then in effect, (iii) the aggregate Outstanding Amount of L/C
Obligations exceeds the Letter of Credit Sublimit or (iv) the Total Revolving
Credit Outstandings exceeds the Revolving Credit Facility then in effect, the
Borrower shall immediately prepay Dollar Loans, Multicurrency Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations

 

51



--------------------------------------------------------------------------------

pursuant to this Section 2.06(c) unless, after the prepayment in full of the
Dollar Loans, the Multicurrency Loans and the L/C Borrowings, the Total
Revolving Credit Outstandings exceed the aggregate Revolving Credit Commitments
of the Revolving Credit Lenders then in effect.

(d) Prepayments of the Revolving Credit Facility made pursuant to
Section 2.06(c), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower) to reimburse the applicable L/C Issuer or the
Revolving Credit Lenders, as applicable.

2.07. Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Dollar Commitments, the Multicurrency
Commitments, the Letter of Credit Sublimit or the Delayed Draw Term Loan
Commitment, or from time to time permanently reduce the Dollar Commitments, the
Multicurrency Commitments, the Letter of Credit Sublimit or the Delayed Draw
Term Loan Commitment; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction (or such shorter period of time as the
Administrative Agent shall reasonably agree), (ii) in the case of a partial
reduction, any such notice shall specify the amount of such reduction (if any)
to be allocated to the Dollar Commitments, Multicurrency Commitments, the Letter
of Credit Sublimit and/or the Delayed Draw Term Loan Commitment hereunder, in
each case, (iii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (or in the
case of any Foreign Currency, as set forth on the Administrative Schedule), and
(iv) the Borrower shall not terminate or reduce (A) the Revolving Credit
Facility if, immediately after giving effect thereto and to any concurrent
prepayments hereunder, (1) the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facility, (2) with respect to any termination or reduction
of Dollar Commitments, the Total Dollar Outstandings would exceed the Total
Dollar Commitment or (3) with respect to any termination or reduction of
Multicurrency Commitments, the Total Multicurrency Outstandings would exceed the
Total Multicurrency Commitment, or (B) the Letter of Credit Sublimit, if,
immediately after giving effect thereto, the Outstanding Amount of the L/C
Obligations (including the Dollar Equivalent of any Multicurrency L/C
Obligations outstanding in a Foreign Currency) not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit. The Administrative Agent
will promptly notify the applicable Lenders of any such notice of termination or
reduction of the Revolving Credit Facility, the Dollar Commitments, the
Multicurrency Commitments, the Letter of Credit Sublimit or the Delayed Draw
Term Loan Commitments, as applicable. Any reduction of a tranche of Commitments
hereunder shall be applied ratably among the Lenders holding such tranche of
Commitments based on the amount of such Commitments held by such Lender
immediately prior to such reduction. All fees in respect of the Revolving Credit
Facility or the Delayed Draw Term Loan Commitments accrued until the effective
date of any termination of the Revolving Credit Facility, the Delayed Draw Term
Loan Commitments or the Letter of Credit Sublimit shall be paid on the effective
date of such termination.

The Refinancing Term Loan Commitments shall be reduced to zero immediately after
the funding thereof on the Closing Date, except with respect to a Defaulting
Lender, if any (to the

 

52



--------------------------------------------------------------------------------

extent of any applicable unfunded amount). The Delayed Draw Term Loan Commitment
shall be reduced to zero upon the earlier of (i) the occurrence of the
Expiration Date and (ii) except with respect to a Defaulting Lender, if any (to
the extent of any applicable unfunded amount), immediately after the funding
thereof on the Tanzanite Closing Date.

2.08. Repayment of Loans.

(a) Term Loans. The Borrower shall repay the Term Loans as provided in Section
2.09.

(b) Revolving Credit Loans.

(i) Dollar Loans. The Borrower shall repay each Dollar Lender on the Maturity
Date for the Revolving Credit Facility applicable to such Dollar Lender, the
aggregate principal amount of Dollar Loans owed to such Dollar Lender
outstanding on such date.

(ii) Multicurrency Loans. The Borrower shall repay each Multicurrency Lender on
the Maturity Date for the Revolving Credit Facility applicable to such
Multicurrency Lender, the aggregate principal amount of Multicurrency Loans owed
to such Multicurrency Lender outstanding on such date.

2.09. Amortization of Term Loans. The Borrower shall repay Term Loans to the
Term Loan Lenders thereof, commencing on the last day of the fourth full fiscal
quarter ending after the Closing Date, an aggregate principal amount of Term
Loans equal to (i) the original aggregate principal amount of Term Loans made
under Section 2.01(a) multiplied by (ii)(A) 1.25% for each of the first eight
quarterly payments and (B) 2.50% for each of the remaining quarterly payments
thereafter. The remaining principal amount of Term Loans outstanding shall be
due and payable on the Maturity Date. For purposes hereof “original aggregate
principal amount” of Term Loans, with respect to the Delayed Draw Term Loans,
shall be the aggregate principal amount of such Delayed Draw Term Loans
outstanding on the Tanzanite Closing Date.

2.10. Interest.

(a) Subject to the provisions of subsection (b) below,

(i) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate;

(ii) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;

(b) (i) During the continuance of an Event of Default, if any amount payable by
the Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, any overdue amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

53



--------------------------------------------------------------------------------

2.11. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Dollar Lender in accordance with its Applicable Dollar
Percentage, a facility fee equal to the Applicable Rate times the actual daily
amount of the Dollar Tranche (or, if the Dollar Tranche has terminated, on the
Outstanding Amount of all Dollar Loans and Dollar L/C Obligations), regardless
of usage. The Borrower shall pay to the Administrative Agent for the account of
each Multicurrency Lender in accordance with its Applicable Multicurrency
Percentage, a facility fee equal to the Applicable Rate times the actual daily
amount of the Multicurrency Tranche (or, if the Multicurrency Tranche has
terminated, on the Outstanding Amount of all Multicurrency Loans and
Multicurrency L/C Obligations), regardless of usage. The facility fee for each
Revolving Credit Lender shall accrue at all times during the applicable
Availability Period (and thereafter so long as any Revolving Credit Loan or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable to such
Revolving Credit Lender quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the applicable Availability
Period (and, if applicable, thereafter on demand). The Borrower shall pay to the
Administrative Agent for the account of each Term Loan Lender having an
outstanding Delayed Draw Term Loan Commitment, a facility fee equal to the
Applicable Rate times the actual daily amount of such Lender’s Delayed Draw Term
Loan Commitments. The facility fee for each Term Loan Lender shall accrue at all
times on and prior to the earlier of (i) the Tanzanite Closing Date and (ii) the
date the Delayed Draw Term Loan Commitment terminates in full, and shall be due
and payable to such Term Loan Lender quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the earlier of the Tanzanite
Closing Date or the date the Delayed Draw Term Loan Commitment terminates in
full, as applicable. The facility fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees hereunder and under clause (a)
of this Section 2.11 shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

54



--------------------------------------------------------------------------------

2.12. Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year) or, in the case of interest in respect of Eurocurrency Rate
Loans denominated in any Foreign Currency, as determined by the Administrative
Agent in accordance with its customary market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.14(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.13. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence of the amount
of the Credit Extensions made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.14. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff
(except as otherwise provided in Section 3.01 with respect to Taxes). Except as
otherwise expressly provided herein,

 

55



--------------------------------------------------------------------------------

all payments (other than in respect of (i) the principal or interest on Loans
denominated in a currency other than Dollars or (ii) drawings in respect of
Letters of Credit, which payments shall be made in accordance with the
applicable provisions of Section 2.04) by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. All payments (including prepayments) to be made by the Borrower
hereunder on account of principal or interest on Loans denominated in a currency
other than Dollars shall be made in the relevant currency, without setoff and
counterclaim and shall be made on the due date thereof to the Administrative
Agent, for the account of the respective Lenders and in immediately available
funds at the times and locations as set forth on the Administrative Schedule.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. (or, in the case
of prepayments relating to Multicurrency Loans denominated in any Foreign
Currency, as set forth on the Administrative Schedule) shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 1:30 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A)(1) in the case
of a payment to be made by such Lender in Dollars, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (2) in the case of a payment to be made by
such Lender in a Foreign Currency, such amount with interest thereon at a rate
determined by the Administrative Agent to be the cost to it of funding such
amount until such Lender makes such amount immediately available to the
Administrative Agent and (B)(1) in the case of a payment to be made by the
Borrower in Dollars, the interest rate applicable to Base Rate Loans and (2) in
the case of a payment to be made by the Borrower in a Foreign Currency, such
amount with interest thereon at a rate determined by the Administrative Agent to
be the cost to it of funding such amount, on demand, from the Borrower. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an

 

56



--------------------------------------------------------------------------------

overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, (A) in the case of amounts denominated in Dollars, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of amounts denominated in any Foreign Currency, such amount with
interest thereon at a rate per annum determined by the Administrative Agent to
be the cost to it of funding such amount. Any such repayment by any Lender shall
be without prejudice to any claim such Lender may have against the Borrower with
respect to the amount of such payment and interest thereon.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

57



--------------------------------------------------------------------------------

2.15. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to such Lender’s Applicable Percentage in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to such Lender’s Applicable
Percentage in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in Dollar L/C Obligations or Multicurrency L/C Obligations, as
the case may be, of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable ) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

58



--------------------------------------------------------------------------------

2.16. Extension of Maturity Date in respect of the Revolving Credit Facility.

(a) Requests for Extension. Prior to each of the first, second and third
anniversary of the Closing Date, the Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Revolving Credit Lenders),
request that each Dollar Lender and/or Multicurrency Lender, as the case may be,
extend the Maturity Date then in effect for the Dollar Tranche and/or
Multicurrency Tranche, as the case may be, for an additional year; provided
that, (i) the Borrower is limited to making only two such extension requests and
may only make one extension request in any twelve-month period (it being agreed
that requests for an extension of the Maturity Date of the Dollar Tranche and
the Multicurrency Tranche given at the same time shall constitute a single
extension request); (ii) any such extension request must be made no earlier than
45 days prior to, and no later than 30 days prior to, the first, second or third
anniversary of the Closing Date, as the case may be (the “Subject Anniversary
Date”); and (iii) no Default then exists or arises immediately after giving
effect to such requested extension of the Maturity Date of the Dollar Tranche
and/or the Multicurrency Tranche, as the case may be.

(b) Lender Elections to Extend. Each Dollar Lender and/or Multicurrency Lender,
as the case may be, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent, given not later than the date (the “Notice
Date”) that is 20 days prior to the applicable Subject Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension and
each Lender that determines not to so extend the Maturity Date of the Dollar
Tranche and/or the Multicurrency Tranche, as the case may be (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any such Lender to
agree to such extension shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Dollar Lender’s or Multicurrency Lender’s determination, as
the case may be, under this Section no later than the date 15 days prior to the
applicable Subject Anniversary Date (or, if such date is not a Business Day, on
the immediately preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Lender with, and add as “Dollar Lenders” or “Multicurrency
Lenders”, as the case may be, under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Commitment Lender”) as provided in
Section 10.13; provided that each of such Additional Commitment Lenders shall
enter into an Assignment and Assumption pursuant to which such Additional
Commitment Lender shall, effective as of the applicable Subject Anniversary
Date, undertake a Dollar Commitment or Multicurrency Commitment, as applicable
(and, if any such Additional Commitment Lender is already a Lender, its Dollar
Commitment or Multicurrency Commitment, as applicable, shall be in addition to
such Lender’s Commitment hereunder on such date).

(e) Dollar Tranche Minimum Extension Requirement. If (and only if) the total of
the Dollar Commitments of the Dollar Lenders that have agreed so to extend the
Maturity Date of the Dollar Tranche (each, a “Dollar Extending Lender”) and the
additional Dollar Commitments of the Additional Commitment Lenders shall be more
than 50% of the aggregate amount of the Dollar Commitments in effect immediately
prior to the applicable Subject Anniversary Date,

 

59



--------------------------------------------------------------------------------

then, effective as of the applicable Subject Anniversary Date, the Maturity Date
of the Dollar Tranche for each Dollar Extending Lender and each Additional
Commitment Lender providing a Dollar Commitment shall be extended one additional
year (except that, if such date is not a Business Day, such Maturity Date of the
Dollar Tranche as so extended shall be the immediately preceding Business Day),
and each Additional Commitment Lender providing a Dollar Commitment shall
thereupon become a “Dollar Lender” for all purposes of this Agreement.

(f) Multicurrency Tranche Minimum Extension Requirement. If (and only if) the
total of the Multicurrency Commitments of the Multicurrency Lenders that have
agreed so to extend the Maturity Date of the Multicurrency Tranche (each, a
“Multicurrency Extending Lender” and, together with any Dollar Extending
Lenders, the “Extending Lenders”) and the additional Multicurrency Commitments
of the Additional Commitment Lenders shall be more than 50% of the aggregate
amount of the Multicurrency Commitments in effect immediately prior to the
applicable Subject Anniversary Date, then, effective as of the applicable
Subject Anniversary Date, the Maturity Date of the Multicurrency Tranche for
each Extending Lender and each Additional Commitment Lender providing a
Multicurrency Commitment shall be extended one additional year (except that, if
such date is not a Business Day, such Maturity Date of the Multicurrency Tranche
as so extended shall be the immediately preceding Business Day), and each
Additional Commitment Lender providing a Multicurrency Commitment shall
thereupon become a “Lender” for all purposes of this Agreement.

(g) Extensions of Letter of Credit Subfacilities. To the extent that an L/C
Issuer is also a Dollar Lender in the case of an extension of the Dollar Tranche
or a Multicurrency Lender in the case of an extension of the Multicurrency
Tranche, then the election of such Lender with respect to the extension of the
maturity of the Dollar Tranche and/or Multicurrency Tranche, as the case may be,
shall be binding upon such L/C Issuer.

(h) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the applicable Subject Anniversary Date signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such extension and (ii) certifying that,
immediately before and immediately after giving effect to such extension,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
applicable Subject Anniversary Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. In addition, on
the applicable Subject Anniversary Date, the Borrower shall prepay any Revolving
Credit Loans outstanding on such date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep outstanding Revolving
Credit Loans ratable with any revised Applicable Percentages of the respective
Revolving Credit Lenders effective as of such date.

(i) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.15 or 10.01 to the contrary.

 

60



--------------------------------------------------------------------------------

2.17. Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time request increases in the Dollar Tranche
and/or the Multicurrency Tranche by an aggregate amount not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000; (ii) no more than four such requests for an
increase may be made by the Borrower (it being agreed that requests for an
increase of the Dollar Tranche and the Multicurrency Tranche given at the same
time shall constitute a single request for an increase); and (iii) the
Commitments of all of the Dollar Lenders and/or Multicurrency Lenders, as
applicable, have not expired or been terminated at the time of such request. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify (x) the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Revolving
Credit Lenders) and (y) and whether such increase is in respect of the Dollar
Commitments and/or the Multicurrency Commitments.

(b) Lender Elections to Increase. Each Dollar Lender, in the case of any
increase to the Dollar Commitments, and each Multicurrency Lender, in the case
of any increase to the Multicurrency Commitments, shall in its sole discretion
notify the Administrative Agent within such time period whether or not it agrees
to increase its Dollar Commitment and/or Multicurrency Commitment, as the case
may be, and, if so, whether by an amount equal to, greater than, or less than
its Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the
case may be, of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Dollar Lender and/or Multicurrency
Lender, as the case may be, of the Dollar Lenders’ and/or Multicurrency Lenders’
responses, as the case may be, to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent and the L/C Issuers (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Dollar Tranche and/or the
Multicurrency Tranche is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase,

(i) (A) the representations and warranties contained in Article V and the other
Loan Documents shall be true and correct on and as of the Increase Effective
Date except to the extent that such representations and warranties specifically
refer to an earlier date,

 

61



--------------------------------------------------------------------------------

in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 2.17, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 and (B) no Default then exists or would exist
immediately after giving effect to such increase; and

(ii) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of the Borrower (A) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (2) no
Default exists. The Borrower shall prepay any Revolving Credit Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Revolving Credit Percentages
arising from any nonratable increase in the Revolving Credit Commitments under
this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.15 or 10.01 to the contrary.

2.18. Currency Equivalents.

(a) No later than 11:00 a.m. London time, on each Calculation Date with respect
to a Foreign Currency, the Administrative Agent shall determine the Foreign
Exchange Rate as of such Calculation Date with respect to such Foreign Currency;
provided that, upon receipt of a Committed Loan Notice pursuant to Section
2.02(a) requesting Multicurrency Loans in any Foreign Currency, the
Administrative Agent shall determine the Foreign Exchange Rate with respect to
the Foreign Currency on the related Calculation Date (it being acknowledged and
agreed that the Administrative Agent shall use such Foreign Exchange Rate for
the purposes of determining compliance with Section 2.02(a) with respect to such
Committed Loan Notice). The Administrative Agent shall promptly notify the
Borrower and the Revolving Credit Lenders of the Foreign Exchange Rate so
determined by it. The Foreign Exchange Rates so determined shall become
effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 3.04(f) and any other provision expressly
requiring the use of a current Foreign Exchange Rate) be the Foreign Exchange
Rates employed in converting any amounts between Dollars and Foreign Currencies.

(b) No later than 5:00 p.m., London time, on each Reset Date, the Administrative
Agent shall determine the aggregate amount of the Dollar Equivalents of (i) the
principal

 

62



--------------------------------------------------------------------------------

amounts of the relevant Multicurrency Loans denominated in any Foreign Currency
then outstanding (after giving effect to any Multicurrency Loans denominated in
any Foreign Currency to be made or repaid on such date) and (ii) the
Multicurrency L/C Obligations denominated in any Foreign Currency then
outstanding.

(c) If on any Calculation Date after giving effect to any such determination of
a Dollar Equivalent with respect to Multicurrency Loans denominated in any
Foreign Currencies, the Total Multicurrency Outstandings exceeds the Total
Multicurrency Commitment, the Borrower shall within five Business Days, prepay
outstanding Multicurrency Loans or take such other action to the extent
necessary to eliminate any such excess.

(d) If after giving effect to any such determination of a Dollar Equivalent with
respect to any Letters of Credit in any Foreign Currencies, the sum of the
Dollar Equivalent thereof plus the outstanding amount of any Letters of Credit
in Dollars exceeds the Letter of Credit Sublimit, the Borrower shall cause to be
reduced (or, at the Borrower’s option, cash collateralize) outstanding Letters
of Credit to eliminate such excess or take such other action to the extent
necessary to eliminate any such excess.

(e) If any prepayment of a Multicurrency Loan occurs pursuant to this Section
2.18 on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to the applicable Lenders such amounts,
if any, as may be required pursuant to Section 3.05.

2.19. Defaulting Lenders.

Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment and the unfunded portion of the Delayed Draw Term Loan Commitment of
such Defaulting Lender pursuant to Section 2.11(a).

(b) The Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders, Required Dollar Lenders and Required
Multicurrency Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
10.1); provided that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification expressly
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender adversely and disproportionately when compared to the other
affected Lenders, or that increases or extends the Commitment of any such
Defaulting Lender.

(c) If any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Obligations of such Defaulting Lender under any
Revolving Credit Facility shall be reallocated among the Non-Defaulting Lenders
under the applicable Revolving Credit Facility in accordance with their
respective Applicable

 

63



--------------------------------------------------------------------------------

Dollar Percentages or Applicable Multicurrency Percentages, as applicable, but
only to the extent the sum of all Non-Defaulting Lenders’ Dollar Extensions of
Credit or Multicurrency Extensions of Credit, as applicable, plus such
Defaulting Lender’s Dollar L/C Obligations or Multicurrency L/C Obligations, as
applicable, does not exceed the total of all Non-Defaulting Lenders’ Dollar
Commitments or Multicurrency Commitments, as applicable;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the L/C
Issuers only the Borrower’s obligations corresponding to such Defaulting
Lender’s Dollar L/C Obligations or Multicurrency L/C Obligations, as applicable
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.04(g) for so long as
such Dollar L/C Obligations or Multicurrency L/C Obligations, as applicable, are
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.04(i) with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the Non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.04(i) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Dollar Percentages or Applicable
Multicurrency Percentages, as applicable; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any L/C Issuer or
any other Lender hereunder, all fees payable under Sections 2.04(i) and (j) with
respect to such Defaulting Lender’s L/C Obligations shall be payable to the
applicable L/C Issuers until and to the extent that such L/C Obligations are
reallocated and/or cash collateralized.

(d) So long as such Lender is a Defaulting Lender, an L/C Issuer shall not be
required to issue, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Dollar Commitments or Multicurrency
Commitments, as applicable, of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among Non-Defaulting Lenders in a manner consistent with Section
2.19(c)(i) (and such Defaulting Lender shall not participate therein).

(e) In the event that the Administrative Agent, the Borrower and each L/C Issuer
all agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then such Lender
shall cease to be a Defaulting Lender and the

 

64



--------------------------------------------------------------------------------

L/C Obligations of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Dollar Commitment and/or Multicurrency Commitment, as applicable,
and on such date of readjustment such Lender shall purchase at par such of the
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Dollar Percentage and/or Applicable Multicurrency Percentage, as
applicable.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, a Lender or an L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
such Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, or required to be withheld or deducted from
a payment to the Administrative Agent, such Lender or such L/C Issuer, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the nature and amount of such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender and L/C Issuer shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or L/C Issuer (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender or L/C Issuer’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the nature and amount of such payment or liability delivered to any
Lender or L/C Issuer by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer under any Loan Document or otherwise payable by the Administrative
Agent to the Lender or L/C Issuer from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax, with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) executed originals of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax

 

66



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable;

(ii) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W8-BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(iii) executed originals of IRS Form W-8ECI;

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable;

(v) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by an underlying IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a

 

67



--------------------------------------------------------------------------------

basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of this Section 3.01, the term “applicable law”
shall include FATCA.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent,
any Lender or any L/C Issuer be required to pay any amount to the Borrower
pursuant to this subsection the payment of which would place the Administrative
Agent, such Lender or such L/C Issuer in a less favorable net after-Tax position
than such party would have been in if the indemnification payments or additional
amounts giving rise to such Tax had never been paid. This subsection shall not
be construed to require the Administrative Agent, any Lender or any L/C Issuer
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations under the Loan
Documents.

 

68



--------------------------------------------------------------------------------

3.02. Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If either Required Lenders or, in the case
of clauses (a) or (b), the Administrative Agent, reasonably determines that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits in an applicable
currency are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. In the event of any
such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrower for a Eurocurrency Rate Loan
denominated in Dollars pursuant to Section 2.02 to be made after such
determination shall be deemed to be a request for a Base Rate Loan, (ii) any
request by the Borrower for a Multicurrency Loan denominated in a Foreign
Currency to be made after such determination shall not be made and (iii) any
request by the Borrower for conversion into or a continuation of a Eurocurrency
Rate Loan pursuant to Section 2.02 to be made after such determination shall
have no force and effect (in the case of a requested conversion) or shall be
deemed to be a request for a conversion into a Base Rate Loan (in the case of a
requested continuation); provided, that any request for a conversion of a
Multicurrency Loan denominated in a Foreign Currency shall be of no force and
effect and any

 

69



--------------------------------------------------------------------------------

outstanding Multicurrency Loans in a Foreign Currency shall be due and payable
on the first day of such Interest Period. Each determination by the
Administrative Agent or the Required Lenders hereunder shall be conclusive
absent manifest error.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, or any other
acquisition of funds by, any office of any Lender or the L/C Issuer that is not
otherwise included in the determination of the Eurocurrency Rate;

(ii) subject the Administrative Agent, any Lender or any L/C Issuer to any Tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to the Administrative Agent, such
Lender or such L/C Issuer in respect thereof (except for Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting into, continuing or
maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer accompanied by a certificate described
in the immediately following clause (d), the Borrower will pay to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as are
reasonably necessary to compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer reasonably determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements (whether or not having the
force of law) has or would have the effect of reducing the rate of return on
such Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or
such L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C

 

70



--------------------------------------------------------------------------------

Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
upon the request of such Lender or such L/C Issuer accompanied by a certificate
described in the immediately following clause (c) such additional amount or
amounts as are reasonably necessary to compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

(d) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts reasonably necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be prima facie evidence of such amounts. The Borrower shall
pay such Lender or such L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(f) Foreign Currency Loans. Notwithstanding any other provision of this
Agreement, if (i) any Change in Law shall make it unlawful for any Multicurrency
Lender to make or maintain any Multicurrency Loan denominated in a Foreign
Currency or to give effect to its obligations as contemplated hereby with
respect to any Multicurrency Loan denominated in a Foreign Currency, or (ii) a
Multicurrency Lender shall determine in good faith that there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls, but excluding conditions otherwise covered by this Section 3.04) or
currency exchange rates which would make it impracticable for such Multicurrency
Lender to make or maintain Multicurrency Loans denominated in a Foreign Currency
to, or for the account of, the Borrower, then, by written notice by such
Multicurrency Lender (each, an “Affected Lender”) to the Borrower and to the
Administrative Agent:

(i) such Affected Lender or Affected Lenders may declare that the Multicurrency
Loans (in the affected Foreign Currency or Currencies) will not thereafter (for
the duration of such unlawfulness) be made by such Affected Lender or Affected
Lenders hereunder (or be continued for additional Interest Periods), whereupon
any request for a Multicurrency Loan (in the affected Foreign Currency or
Currencies) or to continue a Multicurrency Loan (in the affected Foreign
Currency or Currencies), as the case may be, for an additional Interest Period
shall, as to such Affected Lender or Affected Lenders only, be deemed to be a
request for the making or continuation, as applicable, of a Eurocurrency Rate
Loan denominated in Dollars having the same Interest Period as the other
Multicurrency Loans comprising the applicable Borrowing and in an amount equal
to the Dollar Equivalent of the Multicurrency Loan which such Affected Lender
would otherwise make or continue but for the application of this clause (i);

 

71



--------------------------------------------------------------------------------

(ii) such Affected Lender or Affected Lenders may require that all outstanding
Multicurrency Loans (in the affected Foreign Currency or Currencies) made by
such Affected Lender or Affected Lenders be converted to Eurocurrency Rate Loans
denominated in Dollars (unless repaid by the Borrower as described below), in
which event all such Multicurrency Loans (in the affected Foreign Currency or
Currencies) shall be converted to Eurocurrency Rate Loans denominated in Dollars
as of the effective date of such notice as provided in Section 3.04(g) and at
the Foreign Exchange Rate on the date of such conversion or, at the option of
the Borrower, repaid on the last day of the then current Interest Period with
respect thereto or, if earlier, the date on which the applicable notice becomes
effective;

(iii) such Affected Lender or Affected Lenders shall, upon written notice by the
Borrower to the Administrative Agent and such Affected Lender or Affected
Lenders, become a Dollar Lender and (A) all outstanding Multicurrency Loans
denominated in a Foreign Currency or Currencies made by such Affected Lender or
Affected Lenders shall be converted to Dollar Loans for all purposes thereafter
as of the effective date of such notice as provided in Section 3.04(g) and at
the Foreign Exchange Rate on the date of such conversion (it being understood
and agreed that any costs or losses associated with any such conversion shall be
paid by the Borrower in accordance with Section 10.04(a)) and (B) such Affected
Lender’s or Affected Lenders’ Multicurrency Commitment shall convert into a
Dollar Commitment (with Interest Period election to be subject to transitional
procedures reasonably acceptable to the Administrative Agent); and (iv)

upon written notice by the Borrower as provided in the preceding clause (iii),
the Dollar Lenders shall make such purchases and repayments (through the
Administrative Agent) among themselves in respect of all outstanding Dollar
Loans (including any Multicurrency Loans converted into Dollar Loans as provided
in the preceding clause (iii)) so that each Dollar Lender shall hold Dollar
Loans (by Type and amount) pro rata in accordance with its Applicable Dollar
Percentage.

In the event any Affected Lender shall exercise its rights under (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the

 

72



--------------------------------------------------------------------------------

converted Multicurrency Loans of such Affected Lender shall instead be applied
to repay the Eurocurrency Rate Loans denominated in Dollars made by such
Affected Lender resulting from such conversion.

(g) For purposes of Section 3.04(f), a notice to the Borrower by any Affected
Lender shall be effective as to each Multicurrency Loan made by such Affected
Lender, if lawful, on the last day of the Interest Period, if any, currently
applicable to such Multicurrency Loan; in all other cases such notice shall be
effective on the date of receipt thereof by the Borrower and the Administrative
Agent.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; excluding any loss of anticipated profits but
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees reasonably charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. If requested by the Borrower, any Lender
demanding payment under this Section shall deliver to the Borrower a calculation
of such Lender setting forth in reasonable detail the amount believed by the
Lender to be payable under this Section.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts

 

73



--------------------------------------------------------------------------------

payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice under Section 3.02, or if any Lender
is a Defaulting Lender, or if any Multicurrency Lender becomes an Affected
Lender, or if any Lender has failed to consent to a proposed amendment, waiver
or consent which pursuant to the terms of Section 10.01 or any other provision
of any Loan Document requires the consent of all Lenders or all affected Lenders
and with respect to which the Required Lenders (or as applicable with respect to
the Revolving Credit Facility, the Required Dollar Lenders or Required
Multicurrency Lenders) have granted their consent, the Borrower may replace such
Lender in accordance with Section 10.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The effectiveness of this
Agreement and the obligation of the L/C Issuers and each Lender to make its
initial Credit Extension of Refinancing Term Loans and Revolving Credit Loans
hereunder, as applicable, is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or “PDF” files transmitted by electronic means unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in Georgia;

 

74



--------------------------------------------------------------------------------

(iv) a favorable opinion of King & Spalding LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Borrower and the Loan Documents as the Administrative Agent may
reasonably request;

(v) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be obtained and in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required except
where failure thereof to be so obtained and in full force and effect could not
reasonably be expected to have a Material Adverse Effect;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.03(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since December
31, 2014 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(vii) a certificate from the chief financial officer of Borrower, substantially
in form of Exhibit F, certifying that Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, in each case, on the Closing Date, are
Solvent.

(b) All principal amounts, interest, fees and other amounts owed under the
Borrower’s Existing Credit Agreements shall have been or will be paid in full
substantially contemporaneously with the making of the Refinancing Term Loans on
the Closing Date and all commitments and agreements with respect thereto shall
have been terminated and the Administrative Agent shall have received evidence
thereof reasonably satisfactory to it. The parties hereto that are lenders under
an Existing Credit Agreement hereby waive any provision under such Existing
Credit Agreement requiring advance notice in order to repay any loans or
terminate any commitments under such Existing Credit Agreement.

(c) All fees and expenses due to the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Arrangers and the Lenders for which, in
the case of expenses, an invoice has been received at least two Business Days
prior to the Closing Date, shall have been paid or shall have been authorized to
be deducted from the proceeds of the initial funding under the Refinancing Term
Loan Facility and/or drawings under the Revolving Credit Facility.

(d) The Administrative Agent shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case that
had been requested by the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers and Lenders through the Administrative
Agent in writing at least five Business Days prior to such required delivery
date.

 

75



--------------------------------------------------------------------------------

(e) The Arrangers shall have received (i) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries and Tanzanite and its Subsidiaries, for the three
most recently completed fiscal years ended at least 60 days before the Closing
Date and (ii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Borrower and its Subsidiaries and
Tanzanite and its Subsidiaries, for each subsequent fiscal quarter ended at
least 40 days before the Closing Date (other than for Tanzanite and its
Subsidiaries for the quarter ended March 31, 2015); provided that filing of the
required financial statements on form 10-K and form 10-Q by the Borrower and/or
Tanzanite will be deemed to satisfy the foregoing requirements. As of January
26, 2016, the Arrangers acknowledge receipt of the following financial
historical statements: the financial statements referred to in clause (i) with
respect to the Borrower and its Subsidiaries and Tanzanite and its Subsidiaries
for the fiscal years ended December 31, 2012, 2013 and 2014, respectively and
the financial statements referred to in clause (b) for the first, second and
third fiscal quarters ended March 31, June 30 and September 30, 2015,
respectively, of the Borrower and its Subsidiaries and for the second and third
fiscal quarters ended June 30 and September 30, 2015, respectively, of the
Tanzanite and its Subsidiaries.

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Closing Date, and such notice shall be conclusive and binding.

4.02. Conditions to Tanzanite Closing Date. Notwithstanding anything to the
contrary in the Five-Year Senior Credit Facilities Commitment Letter dated as of
January 26, 2016 by and among the Borrower and the Arrangers and certain of
their Affiliates, the fee letters in connection therewith or the Loan Documents,
the Tanzanite Acquisition Closing Date, the extension of credit under the
Delayed Draw Term Loan Facility and any extension of credit under the Revolving
Credit Facility to fund the Tanzanite Acquisition on the Tanzanite Acquisition
Closing Date shall solely be subject to satisfaction or waiver in accordance
with Section 10.01 of the following conditions precedent (and upon satisfaction
or waiver of the following conditions precedent, the Tanzanite Acquisition
Closing Date shall occur and the Lenders with applicable Commitments shall fund
the Delayed Draw Term Loan Facility and any requested extension of credit under
the Revolving Credit Facility to fund the Tanzanite Acquisition on the Tanzanite
Acquisition Closing Date; it being understood and agreed that there shall be no
other conditions (implied or otherwise) to the availability of the Delayed Draw
Term Loan Facility and any requested extension of credit under the Revolving
Credit Facility to fund the Tanzanite Acquisition on the Tanzanite Acquisition
Closing Date, including compliance with the terms of Loan Documents, it being
understood the following conditions are the only conditions to such funding):

(a) The Closing Date shall have occurred.

(b) Since January 26, 2016, there shall not have occurred a Tanzanite Material
Adverse Effect.

(c) On the Tanzanite Closing Date, after giving effect to the Transactions,
neither the Borrower nor any of its Subsidiaries shall have any material
Indebtedness for borrowed money other than (i) the Borrower’s existing 2.375%
and 3.75% Notes due 2018 and 2023, respectively,

 

76



--------------------------------------------------------------------------------

(ii) Indebtedness incurred in respect of the bridge facility set forth in the
Bridge Facility Commitment Letter, (iii) Indebtedness of Tanzanite and its
Subsidiaries permitted under the Tanzanite Purchase Agreement, (iv) Indebtedness
as to which the net proceeds have been used to fund a portion of the Tanzanite
Acquisition and have reduced the commitments under the bridge facility in the
Bridge Commitment Letter by a corresponding amount and (v) the Specified
Indebtedness.

(d) The terms of the Tanzanite Purchase Agreement and all material related
documents shall be reasonably satisfactory to the Arrangers (it being agreed
that the Tanzanite Purchase Agreement dated January 26, 2016 (and all exhibits,
schedules, annexes and other attachments thereto) provided to the Arrangers is
satisfactory to the Arrangers). The Tanzanite Acquisition shall be consummated
in all material respects in accordance with the Tanzanite Purchase Agreement,
substantially concurrently with the initial funding of the Delayed Draw Term
Loan Facility, and no provision thereof shall have been amended or waived, and
no consent or request shall have been given thereunder, by the Borrower or its
Affiliates, in any manner materially adverse to the interests of the Arrangers
or the Lenders without the prior written consent of the Arrangers, not to be
unreasonably withheld, conditioned or delayed (it being understood that (a) any
amendment to the definition of “Company Material Adverse Effect” in the
Tanzanite Purchase Agreement shall be deemed material and adverse to the
interests of the Arrangers and Lenders, (b) any amendment, waiver, consent or
other modification that decreases the purchase price in respect of the Tanzanite
Acquisition less than 10% shall be deemed not to be materially adverse to the
interests of the Arrangers or the Lenders, so long as such decrease is allocated
to reduce the bridge facility set forth in the Bridge Commitment Letter (or if
no such facility is outstanding, the Delayed Draw Term Loan Facility) on a
dollar for dollar basis, and (c) any increase or decrease in the purchase price
in respect of the Tanzanite Acquisition pursuant to any purchase price or
similar adjustment provisions set forth in the Tanzanite Purchase Agreement (as
in effect on January 26, 2016) shall not constitute an alteration, amendment,
change, supplement, waiver, consent or other modification to the Tanzanite
Purchase Agreement)).

(e) The Specified Purchase Agreement Representations shall be true and correct,
and the Specified Representations shall be true and correct, in all material
respects (unless already qualified by materiality or “material adverse effect”,
in which case they shall be true and correct in all respects) as of the
Tanzanite Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (unless already qualified by
materiality or “material adverse effect”, in which case they shall be true and
correct in all respects) as of such earlier date.

(f) The Expiration Date shall not have occurred.

(g) The Arrangers shall have received (i) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries and Tanzanite and its Subsidiaries, for the three
most recently completed fiscal years ended at least 60 days before the Tanzanite
Closing Date and (ii) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries and Tanzanite and its Subsidiaries, for each subsequent fiscal
quarter ended at least 40 days before the Tanzanite Closing Date; provided that
filing of the

 

77



--------------------------------------------------------------------------------

required financial statements on form 10-K and form 10-Q by the Borrower and/or
Tanzanite will be deemed to satisfy the foregoing requirements. As of January
26, 2016, the Arrangers acknowledge receipt of the following financial
historical statements: the financial statements referred to in clause (i) with
respect to the Borrower and its Subsidiaries and Tanzanite and its Subsidiaries
for the fiscal years ended December 31, 2012, 2013 and 2014, respectively and
the financial statements referred to in clause (b) for the first, second and
third fiscal quarters ended March 31, June 30 and September 30, 2015,
respectively, of the Borrower and its Subsidiaries and for the second and third
fiscal quarters ended June 30 and September 30, 2015, respectively, of Tanzanite
and its Subsidiaries.

(h) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statements of income of the
Borrower and its Subsidiaries as of and for the periods required to be presented
under Article XI of Regulation S-X under the Securities Act of 1933, as amended,
in connection with the financial statements delivered pursuant to clause (g)
above, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statements of income).

(i) The Administrative Agent shall have received, at least three Business Days
prior to the Tanzanite Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case that had been requested by the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents, the Arrangers and Lenders through the
Administrative Agent in writing at least five Business Days prior to such
required delivery date.

(j) All fees and expenses due to the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Arrangers and the Lenders for which, in
the case of expenses, an invoice has been received at least two Business Days
prior to the Tanzanite Closing Date, shall have been paid or shall have been
authorized to be deducted from the proceeds of the initial funding under the
Delayed Draw Term Loan Facility and/or drawings under the Revolving Credit
Facility.

(k) The Administrative Agent shall have received a certificate (i) from the
chief financial officer of Borrower, substantially in form of Exhibit F,
certifying that Borrower and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated hereby
on the Tanzanite Closing Date, are Solvent and (ii) from a Responsible Officer
of the Borrower certifying as to the matters set forth in Sections 4.02(b), (c),
(d) and (e) above.

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Tanzanite Closing Date, and such notice shall be conclusive
and binding.

 

78



--------------------------------------------------------------------------------

4.03. Additional Conditions to Certain Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than (i) a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans or (ii) a Credit Extension under the
Delayed Draw Term Loan Facility and/or the Revolving Credit Facility to fund the
Tanzanite Acquisition on the Tanzanite Closing Date) is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any certificate furnished at
any time hereunder or in connection herewith or therewith, shall be true and
correct in all material respects (unless already qualified by materiality or
“material adverse effect”, in which case they shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (unless
already qualified by materiality or “material adverse effect”, in which case
they shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 4.03, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension under the Delayed Draw Term
Loan Facility and/or the Revolving Credit Facility to fund the Tanzanite
Acquisition on the Tanzanite Closing Date) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.03(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

As of the Closing Date, the Tanzanite Closing Date and each other date such
representations and warranties are made pursuant to the terms of the Loan
Documents, Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01. Existence, Qualification and Power. The Borrower (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

5.02. Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of its Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which it is a party or affecting the Borrower or the properties of
the Borrower or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject; or (c) violate any Law; except in each case referred
to in clause (b) or (c), to the extent that such contravention, conflict,
required payment or violation could not reasonably be expected to have a
Material Adverse Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or any other Loan Document except as has been obtained and are in full
force and effect or except where failure thereof to be so obtained and in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.

5.04. Binding Effect. This Agreement has been, and each other Loan Document to
which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.

5.05. Financial Statements; No Material Adverse Effect.

(a) The audited financial statements of the Borrower and its Subsidiaries
referenced in Section 4.01(e) (for the avoidance of doubt, not including the
financial statements of Tanzanite and its Subsidiaries) and, as applicable after
delivery thereof, Section 4.02(g) (for the avoidance of doubt, not including the
financial statements of Tanzanite and its Subsidiaries), (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries, as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries, on a consolidated basis, as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required to be shown under GAAP.

(b) The unaudited financial statements of the Borrower and its Subsidiaries
referenced in Section 4.01(e) (for the avoidance of doubt, not including the
financial statements of Tanzanite and its Subsidiaries) and, as applicable after
delivery thereof, Section 4.02(g) (for the avoidance of doubt, not including the
financial statements of Tanzanite and its Subsidiaries) (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries,
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

80



--------------------------------------------------------------------------------

(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The pro forma financial statements referenced in Section 4.02(h) have been
prepared in good faith based on assumptions believed by the Borrower to be
reasonable in light of the facts and circumstances known to the Borrower at the
time of preparation thereof, and (ii) present fairly in all material respects on
a pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at the date stated therein (after giving pro forma effect to the
Transactions) and their estimated results of operations for the period covered.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07. Compliance with Contracts; No Default. Neither the Borrower nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08. Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09. Insurance. The properties of the Borrower and its Subsidiaries are insured
as required by Section 6.07.

5.10. Environmental Compliance. The Borrower and its Subsidiaries are in
compliance with all Environmental Laws except for any such non-compliance which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11. Taxes. Except as would not reasonably be expected to result in a Material
Adverse Effect, the Borrower and its Subsidiaries have filed all Federal, state
and other tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested as permitted under Section
6.04. There is no proposed tax assessment against the Borrower or

 

81



--------------------------------------------------------------------------------

any Subsidiary that would, if made, have a Material Adverse Effect. As of the
Closing Date, neither the Borrower nor any Subsidiary thereof is party to any
tax sharing agreement with any Person other than a Subsidiary or the Borrower,
excluding any agreement entered into in the ordinary course of business the
primary purpose of which does not relate to taxes.

5.12. ERISA Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal, state or foreign Laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification which could reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Federal or state Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; and (ii) no
Pension Plan, individually or in the aggregate with any other Pension Plan, has
Unfunded Pension Liabilities in excess of the Threshold Amount.

5.13. Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are, in the case of Equity Interests in corporations,
fully paid and nonassessable and are owned by the Borrower in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens other than
Liens permitted pursuant to Section 7.01. As of the Closing Date, the Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower

 

82



--------------------------------------------------------------------------------

only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 7.01 or Section 7.04 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15. Solvency. On the Closing Date and on the Tanzanite Closing Date, after
giving effect to the use of the proceeds of each Loan and the other Transactions
on such date, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

5.16. Disclosure. All agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to the Borrower, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, have been
disclosed to the Administrative Agent and the Lenders or are disclosed in the
Borrower’s public filings with the SEC. No report, financial statement,
certificate or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), when taken as a whole with
all such reports, financial statements, certificates and other information,
contains any misstatement of fact or omits to state any fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time.

5.17. Compliance with Laws. The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18. Use of Proceeds. The proceeds of the Refinancing Term Loans will be used
by the Borrower, in part, to refinance the Existing Credit Agreements. The
proceeds of the Revolving Credit Facility will be used by the Borrower for
working capital and other lawful corporate purposes, including the financing of
the repurchase by the Borrower of the Borrower’s capital stock and the financing
of the Transactions. The proceeds of the Delayed Draw Term Loans will be used by
the Borrower to finance the Tanzanite Acquisition, to repay certain Indebtedness
of Tanzanite and its Subsidiaries and to pay fees and expenses related thereto.

5.19. Intellectual Property; Licenses, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
own, or possess

 

83



--------------------------------------------------------------------------------

the right to use, all of the material trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are used in the operation of
their respective businesses, without material conflict with the rights of any
other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person other than
infringements that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20. Taxpayer Identification Number. As of the Closing Date, the Borrower’s
correct U.S. taxpayer identification number is set forth on Schedule 10.02.

5.21. Sanctions; Anti-Money Laundering Matters. To the extent applicable, the
Borrower and each of its Subsidiaries is in compliance in all material respects
with (i) all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including,
without limitation, the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto), the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom (collectively
“Sanctions”), and (ii) the Anti-Money Laundering Laws. None of the Borrower or
any of its Subsidiaries or, to the knowledge of any of the Borrower or any of
its Subsidiaries, any director or officer of the Borrower or any of its
Subsidiaries, (i) is the subject or target of any Sanctions; (ii) is engaged
directly or indirectly in any dealings or transactions with or relating to any
Person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or in, with or relating to any country or territory
subject to or the target of Sanctions (“Sanctioned Country”) unless such dealing
or transaction is or was not prohibited by applicable Sanctions or is or was
generally or specifically authorized by any Governmental Authority enforcing
such applicable Sanctions; (iii) is under investigation by FinCEN or any other
Governmental Authority having authority under Anti-Money Laundering Laws or has
been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other specified unlawful activity under
Anti-Money Laundering Laws or any violation of any Anti-Money Laundering Laws;
(iv) has been assessed civil penalties under any Anti-Money Laundering Laws; or
(v) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Sanctions, and none of the Borrower, its Subsidiaries or their respective
officers or directors is located, resident or organized in a Sanctioned Country.

5.22. Anti-Corruption. To the knowledge of the Borrower and its Subsidiaries,
the Borrower and each of its Subsidiaries is in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977 and the UK
Bribery Act 2010, each as amended, and the rules and regulations thereunder
(“Anti-Corruption Laws”). The Borrower and each of its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws.

 

84



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the termination of this Agreement pursuant to Section 10.19, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;

 

85



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, final management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with any
audit of the accounts or books of the Borrower or any Subsidiary;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 and 6.02 (c), (d),
or (e) (to the extent any such documents, or information contained in such
documents, are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which each of the following has occurred: (i) such
documents are filed with the SEC and are accessible electronically by the
Lenders and the Administrative Agent; and (ii) the Borrower notifies (or shall
arrange for the notification of) the Administrative Agent and each Lender
(through the Administrative Agent) of the filing of such documents. Documents
required to be delivered pursuant to Section 6.01 and 6.02 (to the extent any
such documents are not included in materials otherwise filed with the SEC in
accordance with the preceding sentence) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website (which the Administrative Agent agrees to do promptly upon
receipt thereof), if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify (or shall
arrange for the notification of) the Administrative Agent and each Lender
(through the Administrative Agent) of the posting of any such documents.

 

86



--------------------------------------------------------------------------------

Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC.”

6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

87



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event that has resulted or could reasonably
be expected to result in a Material Adverse Effect, or has resulted or could
reasonably be expected to result in liability of the Borrower in an aggregate
amount in excess of the Threshold Amount;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04. Payment of Obligations. Except as could not reasonably be expected to have
a Material Adverse Effect, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property not otherwise
permitted by this Agreement; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided, however, failure of the
Borrower or any Subsidiary to comply with the immediately preceding clause (c)
shall not constitute a Default or Event of Default unless such failure shall
result in a Default or Event of Default under Section 8.01(e).

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof; except in
each case of the foregoing clauses (a) and (b), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.07. Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in

 

88



--------------------------------------------------------------------------------

the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance reasonable and customary for similarly situated
Persons engaged in the same or similar businesses as the Borrower and its
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09. Books and Records. Maintain proper books of record and account, in which
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be, have been made, in all material
respects, in accordance with, and to the extent required by, GAAP consistently
applied.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent (at the expense of the Borrower) and each Lender (at
their sole cost and expense) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, at such reasonable
times during normal business hours and upon reasonable advance notice to the
Borrower; provided, however, that (i) prior to the occurrence and continuance of
an Event of Default, no more than two such inspections will be conducted by the
Administrative Agent in any calendar year; and (ii) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours, without
advance notice, and without limitation on the frequency of such inspections.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions for the
purposes specified in Section 5.18 and not in contravention of any Law or of any
Loan Document.

6.12. Post-Closing Obligations. Complete the obligations set forth on Schedule
6.12 within the time periods set forth therein (it being agreed the
Administrative Agent may extend any time periods set forth therein in its sole
discretion).

ARTICLE VII.

NEGATIVE COVENANTS

Until the termination of this Agreement pursuant to Section 10.19, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01. Liens.

(a) Enter into or permit to exist any arrangement or agreement which directly or
indirectly prohibits the Borrower or any Subsidiary from creating or incurring
Liens on any of its assets (any such arrangement or agreement a “Negative
Pledge”), other than the following:

(i) a Negative Pledge contained in any of the Loan Documents;

 

89



--------------------------------------------------------------------------------

(ii) a Negative Pledge contained in any agreement (x) evidencing Indebtedness
secured by a Lien permitted to exist under Section 7.01(b)(ii), (ix) or (x) and
(y) which prohibits the creation of any other Lien on only the property securing
such Indebtedness as of the date such agreement was entered into or assumed
(together with replacement property and customary provisions in respect of
proceeds, accessions, and other after-acquired property);

(iii) provisions contained in leases and other agreements restricting the
assignment, sublease, or pledge of such lease or agreement;

(iv) Negative Pledges existing on the date of this Agreement contained in the
organizational documents or other agreements binding on any Subsidiary that is
not a wholly-owned Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary);

(v) a Negative Pledge contained in any agreements governing an Investment made
in a Person other than a Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Person);

(vi) a Negative Pledge contained in any agreement relating to the Disposition of
a Subsidiary or assets pending such Disposition, provided that in any such case
such Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such Disposition;

(vii) a Negative Pledge contained in any agreement evidencing or governing
Indebtedness (including credit facilities and debt securities) otherwise
permitted to be incurred under this Agreement, so long as the Borrower
determines in good faith (after consultation with the Administrative Agent) that
such Negative Pledge, taken as a whole, is no more restrictive in any material
respect than the restrictions in Section 7.01(b), or that such Negative Pledge
is otherwise in a form customary for similar agreements for comparable borrowers
or issuers at such time; or

(viii) a Negative Pledge contained in any documentation in connection with
Qualifying Escrowed Indebtedness, provided that such Negative Pledge only
extends to the proceeds of such Qualifying Escrowed Indebtedness and any account
containing such proceeds; and

(b) Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(i) Liens pursuant to any Loan Document;

(ii) Liens of the Borrower and its Subsidiaries as of the date hereof that are
existing on the date hereof and any renewals or extensions thereof, provided
that (x) the value of the property covered thereby is not changed (unless
reduced), (y) the amount secured or benefited thereby is not increased, and
(z) the direct or any contingent obligor with respect thereto is not changed;

 

90



--------------------------------------------------------------------------------

(iii) Liens for taxes not yet due or delinquent or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(iv) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(v) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(vi) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, but expressly excluding any liens in favor of the
PBGC or otherwise under ERISA;

(vii) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(viii) Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

(ix) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets;
provided, that (x) on any date of determination the aggregate amount of all such
Indebtedness secured by such Liens does not exceed 15% of the Book Value of the
assets of the Borrower and its Subsidiaries in the aggregate; (y) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and the proceeds thereof); and (z) the Indebtedness secured
thereby does not on the date of acquisition exceed the cost or fair market
value, whichever is lower, of the property being acquired;

(x) any Lien (x) existing on property of a Person at the time of its
consolidation with or merger into the Borrower or a Subsidiary or at the time
such Person becomes a Subsidiary or (y) existing on any property acquired by the
Borrower or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed); provided that in
each such case, (A) such Lien was not created or assumed in contemplation of
such consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property and (B) such Lien shall extend solely to the property so
acquired or in the case of an acquisition of a Subsidiary, the assets of the
Subsidiary, and in each case, proceeds thereof;

 

91



--------------------------------------------------------------------------------

(xi) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(xii) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(xiii) Liens on the assets of any Subsidiary securing Indebtedness or other
obligations owing to the Borrower;

(xiv) Liens in the nature of any interest or title of a lessor or sublessor
under any lease;

(xv) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with Investments permitted under Section 7.02;

(xvi) purported Liens evidenced by the filing of precautionary UCC financing
statements;

(xvii) Liens arising in connection with out-bound licenses of patents,
copyrights, trademarks and other IP Rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries; and

(xviii) Liens securing Qualifying Escrowed Indebtedness (to the extent such
liens only extend to such Qualifying Escrowed Indebtedness, the proceeds thereof
and any account containing any such proceeds).

7.02. Investments. Make any Investments (other than (i) the Tanzanite
Acquisition, (ii) Investments from a Subsidiary to the Borrower, and (iii)
Investments between and among Subsidiaries (collectively “Permitted
Investments”)), if an Event of Default then exists or arises as a result of such
Investment, or if immediately after giving effect to such Investment, (a) the
Book Value of the assets of the Borrower would be less than the greater of (i)
50% of the Book Value of the consolidated assets of the Borrower and its
Subsidiaries and (ii) $850,000,000; provided that, prior to making any Material
Investment, the Borrower shall deliver to the Administrative Agent a Compliance
Certificate, demonstrating that the Borrower is in compliance, on a pro forma
basis after giving effect to such Material Investment, as of the last day of the
most-recently ended fiscal quarter of the Borrower for which the Borrower has
delivered financial statements to the Lenders or for which financial statements
of the Borrower are publicly available, with the financial covenants set forth
in Section 7.09 and demonstrating the Borrower’s compliance with the
requirements of Section 7.02(a). For purposes hereof, “Material Investment”
shall mean any Investment of more than $250,000,000 in cash, cash equivalents or
assets (valued at such assets Book Value at the date of such Investment),
excluding, for the avoidance of doubt, any Permitted Investments.

 

92



--------------------------------------------------------------------------------

7.03. Fundamental Changes. Other than the transactions to effect the Tanzanite
Acquisition conducted pursuant to the Tanzanite Purchase Agreement, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

(a) so long as no Event of Default exists or would result therefrom, any
Subsidiary may merge or consolidate with the Borrower, provided that the
Borrower shall be the continuing or surviving Person;

(b) any Subsidiary may merge or consolidate with any other Subsidiary;

(c) the Borrower or any Subsidiary may Dispose of Subsidiaries and any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the extent each such Disposition constitutes a
Permitted Disposition or is otherwise permitted by Section 7.04;

(d) so long as no Event of Default exists or would result therefrom, any
Subsidiary may merge or consolidate with another Person (other than the Borrower
or another Subsidiary), if immediately after giving effect to such merger, (i)
the Book Value of the assets of the Borrower would not be less than the greater
of (x) 50% of the Book Value of the consolidated assets of the Borrower and its
Subsidiaries and (y) $850,000,000; provided that if such Subsidiary is a
Material Subsidiary, the Borrower shall deliver to the Administrative Agent a
Compliance Certificate, demonstrating that the Borrower is in compliance, on a
pro forma basis after giving effect to the merger or consolidation of such
Material Subsidiary, as of the last day of the most-recently ended fiscal
quarter of the Borrower for which the Borrower has delivered financial
statements to the Lenders or for which financial statements of the Borrower are
publicly available, with the financial covenants set forth in Section 7.09, and
demonstrating the Borrower’s compliance with the requirements of Section
7.03(d)(i); and

(e) so long as no Event of Default exists or would result therefrom, the
Borrower may merge or consolidate with any other Person, so long as in any
merger or consolidation involving the Borrower, the Borrower shall be the
surviving or continuing entity.

7.04. Dispositions. Other than Permitted Dispositions, make any Disposition
(including, without limitation, the Disposition of a Subsidiary by the Borrower
or a Subsidiary, or the Disposition by a Subsidiary of all or substantially all
of its assets, upon voluntary liquidation or otherwise), if an Event of Default
then exists or arises as a result of such Disposition, or if immediately after
giving effect to any such Disposition, (a) the Book Value of the assets of the
Borrower would be less than the greater of (i) 50% of the Book Value of the
consolidated assets of the Borrower and its Subsidiaries and (ii) $850,000,000;
provided that, prior to making any Material Disposition, the Borrower shall
deliver to the Administrative Agent a Compliance Certificate, demonstrating that
the Borrower is in compliance, on a pro forma basis after giving effect to such
Material Disposition, as of the last day of the most-recently ended fiscal
quarter of the Borrower for which the Borrower has delivered financial
statements to the Lenders or for which financial statements of the Borrower are
publicly available, with the financial covenants set forth in Section 7.09 and
demonstrating the Borrower’s compliance with

 

93



--------------------------------------------------------------------------------

the requirements of Section 7.04(a). For purposes hereof, “Material Disposition”
shall mean any Disposition of assets having a Book Value at the time of such
Disposition of more than $100,000,000, excluding, for the avoidance of doubt,
any Permitted Dispositions.

7.05. Restricted Payments. During the occurrence and continuance of an Event of
Default, declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that (a) each
Subsidiary may make Restricted Payments to the Borrower or any other Subsidiary
and (b) any Subsidiary that is not a wholly-owned Subsidiary may make
distributions to the holders of its Equity Interests on a pro rata basis to the
extent such Subsidiary is contractually obligated to make such distribution or
such Subsidiary has a fiduciary obligation to make such distribution and such
distribution is made in compliance with applicable law.

7.06. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.07. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower (that is not a Subsidiary), whether or not in the
ordinary course of business, other than on terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

7.08. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, except
that the Borrower may purchase shares of its stock with proceeds of the
Revolving Credit Loans as contemplated in Section 5.18. The Borrower will not
request any Credit Extension, and the Borrower shall not use, and shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, any Credit Extension (a) knowingly in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the
Anti-Corruption Laws, (b) knowingly in violation of any Anti-Money Laundering
Laws, or (c) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Person subject to or the
target of Sanctions, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state.

7.09. Financial Covenants.

(a) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 2.5 to 1.0.

 

94



--------------------------------------------------------------------------------

(b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than 3.50 to
1.0; provided that with respect to the end of any fiscal quarter of the Borrower
on and after the Tanzanite Closing Date such ratio shall instead be 4.25 to
1.00, with such ratio stepping down to:

(i) in the event the Tanzanite Closing Date is on or prior to May 15, 2016, 4.00
to 1.00 on December 31, 2016, 3.75 to 1.00 on March 31, 2017 and 3.50 to 1.00 on
September 30, 2017 (with such 3.50 to 1.00 ratio applying for any fiscal quarter
ending thereafter); or

(ii) in the event the Tanzanite Closing Date is after May 15, 2016, 4.00 to 1.00
on March 31, 2017, 3.75 to 1.00 on June 30, 2017 and 3.50 to 1.00 on December
31, 2017 (with such 3.50 to 1.00 ratio applying for any fiscal quarter ending
thereafter);

provided further that at the election of the Borrower (the notice of which
election shall be given in writing within thirty (30) days after consummating
the relevant Qualified Acquisition), the applicable level set forth in this
Section 7.09(b) above shall be increased by 0.50:1.0 in connection with a
Qualified Acquisition for four consecutive fiscal quarters (and no other fiscal
quarters), starting with the fiscal quarter in which such Qualified Acquisition
is consummated; provided further that (i) the Borrower can only make such
election if the Borrower was required to comply with and did comply with a
maximum Consolidated Leverage Ratio of 3.50 to 1.0 for at least the immediately
two consecutive fiscal quarters ended prior to the fiscal quarter in which the
Qualified Acquisition is consummated and (ii) the Borrower may make such an
election no more than twice during the life of this Agreement; provided further
that the Borrower may, at any time during a fiscal quarter and prior to such
fiscal quarter’s end, elect to reduce its maximum Consolidated Leverage Ratio to
3.50 to 1.0 for such fiscal quarter end and each fiscal quarter end thereafter
by delivering an irrevocable written notice of such election to the
Administrative Agent, and thereafter, the Borrower may elect to increase the
maximum level from 3.50 to 1.0 to 4.00 to 1.0 in compliance this Section 7.09(b)
in connection with a Qualified Acquisition and subject to the limitations in
clauses (i) and (ii) immediately above.

7.10. Swap Contracts. Enter into any Swap Contract except in the ordinary course
of business pursuant to bona fide hedging transactions and not for speculation.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder as contemplated by
Section 2.04(i), 2.04(j), or 2.11, or (iii) within five Business Days after
notice thereof, any other amount payable hereunder or under any other Loan
Document; or

 

95



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.05 (with respect to the
Borrower only), or 6.11 or Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe (i) any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier of a Responsible Officer obtaining
the knowledge thereof and the receipt of the notice thereof from the
Administrative Agent; or (ii) any term, covenant or agreement contained in
Section 6.01, 6.02(a), 6.03(a) or 6.03(b), or 6.10 and such failure continues
for five Business Days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any certificate delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, after lapse of
all applicable grace periods and the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

96



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Material Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance or
indemnity from a creditworthy third party as to which the insurer or such
indemnitor, as applicable, does not dispute coverage or such indemnification
obligations), or (ii) any one or more non-monetary final judgments that have
resulted in, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 45 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any
Subsidiary contests in any manner the validity or enforceability of any material
provision of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document (other than as a result
of repayment in full of the Obligations and termination of the Commitments), or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or

(k) Change of Control. There occurs any Change of Control.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

97



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents; provided, however, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such

 

98



--------------------------------------------------------------------------------

Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01. Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints JPMorgan Chase Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

99



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

100



--------------------------------------------------------------------------------

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld or delayed) so long as no payment or bankruptcy Event of Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by JPMorgan Chase Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to

 

101



--------------------------------------------------------------------------------

time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, Arrangers, Syndication Agent or the Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j), 2.11 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall

 

102



--------------------------------------------------------------------------------

be effective unless in writing signed by the Required Lenders and the Borrower
and acknowledged by the Administrative Agent (which the Administrative Agent
agrees to do once such writing is signed by the Required Lenders; provided,
however, that such acknowledgment shall not negate the Administrative Agent’s
right to consent or withhold its consent to any amendment, waiver, or consent
affecting the rights or duties of the Administrative Agent under the Loan
Documents as provided below), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 or Section 4.02 (other than
those that by their express terms may be amended, waived or consented to by the
applicable Persons described therein) without the written consent of each
Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.03 as to any Credit Extension under (i) the Dollar Tranche
without the written consent of the Required Dollar Lenders or (ii) the
Multicurrency Tranche without the written consent of the Required Multicurrency
Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the proviso following
clause (h) below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay amounts owing hereunder at the Default Rate;

(f) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(h) add any currencies as a Foreign Currency under this Agreement in which a
Multicurrency Lender is required to make Loans or otherwise modify the
currencies in which a Lender is required to make its Loans hereunder, in each
case without the written consent of each such Lender;

 

103



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent set forth in Section 2.19(b).

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any ambiguity,
inconsistency or defect or correct any typographical or ministerial error in any
Loan Document.

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire (which
information the Administrative Agent will provide to the Borrower upon its
request).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to

 

104



--------------------------------------------------------------------------------

accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
an L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuers. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the

 

105



--------------------------------------------------------------------------------

Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower except to the extent resulting
from such Person’s gross negligence or willful misconduct. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03. No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and invoiced
out-of-pocket expenses of the Administrative Agent, its Affiliates and the
Arrangers (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arrangers), in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (it being understood and agreed that the Administrative Agent and
the Arrangers shall use a single transaction counsel in connection with the
principal negotiation and documentation of the foregoing), (ii) all reasonable
and invoiced out-of-pocket expenses actually incurred by each L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by such L/C Issuer or any demand for payment thereunder and
(iii) all reasonable and invoiced out-of-pocket expenses actually incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer which shall be limited to one primary counsel to the
Administrative Agent, the Lenders and any L/C Issuer taken as a whole and, if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent, the Lenders and any L/C Issuer taken as a

 

106



--------------------------------------------------------------------------------

whole and, solely in the case of an actual or perceived conflict of interest,
one additional counsel (and if reasonably necessary, one local counsel in each
relevant jurisdiction) to each group of similarly situated affected parties), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses actually incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Co-Documentation Agents, the Arrangers, each Lender and each L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee, which such
fees, charges and disbursements of counsel shall be limited to the reasonable
and documented out-of-pocket fees, charges and disbursements of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction and, solely
in the case of an actual or perceived conflict of interest, one additional
counsel (and if reasonably necessary, one local counsel in each relevant
jurisdiction) to each group of similarly situated affected Indemnitees) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or its Affiliates arising out of, in connection with, or as a
result of (i) the Tanzanite Acquisition, the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit issued by such L/C
Issuer if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing (including any settlement costs and expenses
related thereto), whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by the Borrower against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, or (z) arose out
of, or in connection with, any proceeding that does not

 

107



--------------------------------------------------------------------------------

involve an act or omission by the Borrower or any Affiliate of the Borrower and
that is brought by an Indemnitee against any other Indemnitee (except to the
extent relating to such Indemnitee acting in an agency or other representative
capacity hereunder). For the avoidance of doubt, this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each of the parties hereto shall not assert, and hereby waives,
any claim against any other party hereto (and any Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Tanzanite Acquisition, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing contained in this clause (d) shall limit the
Borrower’s indemnity and expense reimbursement obligations expressly provided
for in this Agreement or any other Loan Document. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender (by
assignment or otherwise), the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the

 

108



--------------------------------------------------------------------------------

Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

109



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

110



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Foreign Currencies. Unless at the time of any assignment an Event of
Default shall have occurred and be continuing, no such assignment by a
Multicurrency Lender shall be made to any Person that cannot make Revolving
Credit Loans to the Borrower in all Foreign Currencies then available to the
Borrower hereunder unless the Borrower consents to such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

111



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Defaulting Lender or a natural person or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

112



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time an L/C Issuer assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
subsection (b) above, such L/C Issuer may, upon 30 days’ notice to the Borrower
and the Lenders, resign as an L/C Issuer. In the event of any such resignation
as an L/C Issuer, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer hereunder, subject to acceptance of such
appointment by such Lender; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of such L/C Issuer as
an L/C Issuer. If an L/C Issuer resigns as an L/C Issuer, (a) it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)) and (b) the Borrower shall use commercially reasonable efforts
to cause another L/C Issuer to issue letters of credit in substitution for the
Letters of Credit issued by the resigning L/C Issuer, if any, outstanding at the
time of such resignation or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers (each a “Lender Party”)
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors, legal counsel, independent auditors, professionals and other
representatives (collectively, “Representatives”) (it being understood that
(i) Representatives will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and (ii) a
party making such Information available to its Affiliates and its and their
respective officers, directors and employees agrees to be responsible for any
breach of this paragraph that results from the actions or omissions of such
Affiliates,

 

113



--------------------------------------------------------------------------------

officers, directors and employees), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any legal process, subpoena, judicial or administrative proceeding or similar
compulsory process, provided each Lender Party agrees that it will notify the
Borrower as soon as practical in the event of any such disclosure by such Lender
Party (other than at the request of a regulatory authority), unless such
notification shall be prohibited by applicable Law or legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(d) or 2.17(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(i) to ratings agencies.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer

 

114



--------------------------------------------------------------------------------

different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

115



--------------------------------------------------------------------------------

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice under Section 3.02, or if any Lender
is a Defaulting Lender, or if any Multicurrency Lender becomes an Affected
Lender, or if any Lender has failed to consent to a proposed amendment, waiver
or consent which pursuant to the terms of Section 10.01 or any other provision
of any Loan Document requires the consent of all Lenders or all affected Lenders
or all directly affected Lenders and with respect to which the Required Lenders
(or as applicable with respect to the Revolving Credit Facility, the Required
Dollar Lenders or Required Multicurrency Lenders) shall have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment as a result of a failure of such Lender to
approve an amendment, waiver or consent as set forth above, the assignee shall
have consented to such proposed amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

116



--------------------------------------------------------------------------------

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT IN ANY OTHER FORUM IN WHICH JURISDICTION
CAN BE ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY AGREES SECTION 10.04(d) APPLIES TO ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

117



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent,
Syndication Agent, Co-Documentation Agents and the Arrangers, are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, Syndication Agent, Co-Documentation Agents
and the Arrangers, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent,
Syndication Agent, Co-Documentation Agents and the Arrangers is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent, Syndication Agent,
Co-Documentation Agents nor the Arrangers has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, Syndication Agent,
Co-Documentation Agents and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
Syndication Agent, Co-Documentation Agents nor the Arrangers has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby agrees not to assert any
claims against the Administrative Agent, Syndication Agent, Co-Documentation
Agents and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.

 

118



--------------------------------------------------------------------------------

10.18. Judgment Currency. The obligations of the Borrower in respect of this
Agreement and the other Loan Documents due to any party hereto shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which the sum originally due to such party is denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the Judgment
Currency such party may, in accordance with normal banking procedures, purchase
the Original Currency with the Judgment Currency. If the amount of the Original
Currency so purchased is less than the sum originally due under such judgment to
such party in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such party
against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due under such judgment to such party in the Original
Currency, such party agrees to remit to the Borrower such excess. The provisions
of this Section 10.18 shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.19. Termination. This Agreement shall terminate at such time as (a) all
Commitments have been terminated, (b) all Letters of Credit have been
(i) terminated or expired or been canceled, (ii) Cash Collateralized or
(iii) backstopped in a manner reasonably acceptable to the applicable L/C
Issuer, (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the L/C Issuers are no longer obligated under this Agreement
to issue Letters of Credit and (d) all other Obligations (other than contingent
indemnification or contingent reimbursement obligations as to which no claim has
been asserted which by their express terms are to survive termination of this
Agreement) have been paid and satisfied in full.

10.20. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii)the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion powers of any EEA
Resolution Authority.

 

119



--------------------------------------------------------------------------------

10.21. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages to Follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TOTAL SYSTEM SERVICES, INC. By:  

/s/ Paul M. Todd

Name:  

Paul M. Todd

Title:  

Senior Executive Vice President & Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMorgan CHASE BANK, n.a., as Administrative Agent, Lender and L/C Issuer By:  

/s/ John G. Kowalczuk

Name:  

John G. Kowalczuk

Title:  

Executive Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, a Lender and L/C Issuer By:  

/s/ Ryan Maples

Name:  

Ryan Maples

Title:  

Sr. Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Co-Documentation Agent and a Lender
By:  

/s/ Lillian Kim

Name:  

Lillian Kim

Title:  

Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and a Lender By:  

/s/ Allison Burgun

Name:  

Allison Burgun

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent and a Lender
By:  

/s/ Jocelyn Boll

Name:  

Jocelyn Boll

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Regions Bank, as a Lender By:  

/s/ Stephen T. Hatch

Name:  

Stephen T. Hatch

Title:  

Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Jonathan H. James

Name:  

Jonathan H. James

Title:  

Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Capital One, N.A., as a Lender By:  

/s/ Jeremy Mipro

Name:  

Jeremy Mipro

Title:  

Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Christina Boyle

Name:  

Christina Boyle

Title:  

Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ Andrew Fraser

Name:  

Andrew Fraser

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Synovus Bank, as a Lender By:  

/s/ Mike Sawicki

Name:  

Mike Sawicki

Title:  

Corporate Banking

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Atlantic Capital Bank, N.A., as a Lender By:  

/s/ Preston McDonald

Name:  

Preston McDonald

Title:  

Vice President

 

Signature Page to Credit Agreement